        Case 3:18-cv-02615-AGT Document 159 Filed 02/08/21 Page 1 of 54



 1 HUESTON HENNIGAN LLP
     John C. Hueston, State Bar No. 164921
 2 jhueston@hueston.com
     Moez M. Kaba, State Bar No. 257456
 3 mkaba@hueston.com
     Joseph A. Reiter, State Bar No. 294976
 4 jreiter@hueston.com
     523 West 6th Street, Suite 400
 5 Los Angeles, CA 90014
   Telephone: (213) 788-4340
 6 Facsimile:  (888) 775-0898
   Attorneys for Defendant
 7 PricewaterhouseCoopers LLP

 8

 9

10                            UNITED STATES DISTRICT COURT
11                       NORTHERN DISTRICT OF CALIFORNIA
12

13 MAURO BOTTA,                               Case No. 3:18-CV-2615-AGT
14               Plaintiff,    DEFENDANT
                               PRICEWATERHOUSECOOPERS
15      vs.                    LLP’S PROPOSED FINDINGS OF
                               FACT AND CONCLUSIONS OF
16 PRICEWATERHOUSECOOPERS LLP, LAW

17               Defendant.                   Judge:   Hon. Alex G. Tse
18

19

20

21

22

23

24

25

26

27

28

                   PWC’S PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                    Case No. 3:18-CV-2615-AGT
         Case 3:18-cv-02615-AGT Document 159 Filed 02/08/21 Page 2 of 54



 1                                              TABLE OF CONTENTS
 2                                                                                                                           Page
 3 INTRODUCTION ...................................................................................................... 1

 4 BACKGROUND ........................................................................................................ 8

 5           I.       Relevant Auditing Standards ................................................................. 8
 6           II.      PwC’s Audit Process .............................................................................. 9
 7           III.     Plaintiff’s Tenure and History of Performance Issues at
                      PwC ...................................................................................................... 11
 8
             IV.      Plaintiff Initiates a “Crusade” against the Auditing Industry
 9                    and Devises “Project Genesis” to “Blow up” PwC by Filing
                      an SEC Complaint ................................................................................ 15
10
             V.       Plaintiff’s Actions Demonstrate That His SEC Complaint
11                    Is Meritless ........................................................................................... 16
12                    A.       2012 and 2013 Cavium Audits .................................................. 16
13                    B.       2014 Cavium Audit.................................................................... 18
14                    C.       2015 Harmonic Audit ................................................................ 20
15           VI.      Plaintiff Admits to Serious Misconduct and False
                      Statements ............................................................................................ 21
16
             VII. PwC Terminates Plaintiff on Account of His Misconduct .................. 23
17
             VIII. The SEC and Other Government Entities Take No
18                 Enforcement Action after Investigating Plaintiff’s
                   Complaints ........................................................................................... 23
19
             IX.      Plaintiff Tries to “Blow up” His Subsequent Employers .................... 24
20
             X.       Plaintiff Suffers No Emotional Distress as a Result of His
21                    Termination from PwC ........................................................................ 26
22 PROPOSED FINDINGS OF FACT ......................................................................... 27

23           I.       Plaintiff’s Tenure at PwC ..................................................................... 27
24           II.      Plaintiff’s SEC Complaint ................................................................... 28
25           III.     PwC’s Termination of Plaintiff’s Employment ................................... 29
26           IV.      Plaintiff’s Subsequent Employments ................................................... 30
27 PROPOSED CONCLUSIONS OF LAW................................................................. 31

28

                                                                 -2-
                         PWC’S PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                          Case No. 3:18-CV-2615-AGT
         Case 3:18-cv-02615-AGT Document 159 Filed 02/08/21 Page 3 of 54



 1                                        TABLE OF CONTENTS (cont.)
 2                                                                                                                          Page
 3            I.       Plaintiff Has Not Established Liability on His Remaining
                       Claims................................................................................................... 31
 4
                       A.       Plaintiff Has Not Established That PwC Retaliated
 5                              Against Him in Violation of the Sarbanes-Oxley Act ............... 31
 6                              1.        Plaintiff Has Not Established a Prima Facie
                                          Case of Retaliation .......................................................... 32
 7
                                2.        PwC Has Shown by Clear and Convincing
 8                                        Evidence That It Terminated Plaintiff for
                                          Legitimate, Non-Retaliatory Reasons ............................. 35
 9
                       B.       Plaintiff Has Not Established That PwC Retaliated
10                              Against Him in Violation of Labor Code § 1102.5 ................... 36
11                              1.        Plaintiff Has Not Established a Prima Facie
                                          Case of Retaliation Under Labor Code
12                                        § 1102.5 ........................................................................... 36
13                              2.        PwC Has Shown by Clear and Convincing
                                          Evidence That It Terminated Plaintiff for
14                                        Misconduct ...................................................................... 38
15                     C.       Plaintiff’s Whistleblower Claims Are Barred Under
                                the Doctrine of Unclean Hands.................................................. 39
16
                       D.       Plaintiff Has Not Established That PwC Breached
17                              His Employment Agreement ..................................................... 40
18            II.      Plaintiff Is Not Entitled to Any Remedies He Seeks ........................... 41
19                     A.       Plaintiff Is Not Entitled to Economic Damages ......................... 41
20                     B.       Plaintiff Is Not Entitled to Emotional Distress
                                Damages .................................................................................... 43
21
                       C.        Plaintiff Is Not Entitled to Reinstatement ................................. 44
22
                       D.       Plaintiff Has Not Presented Clear and Convincing
23                              Evidence Justifying Punitive Damages ..................................... 44
24 CONCLUSION ......................................................................................................... 45

25

26

27

28

                                                                 -3-
                         PWC’S PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                          Case No. 3:18-CV-2615-AGT
         Case 3:18-cv-02615-AGT Document 159 Filed 02/08/21 Page 4 of 54



 1                                        TABLE OF AUTHORITIES
 2                                                                                                           Page(s)
 3 Cases

 4
   Adler v. Fed. Republic of Nigeria,
 5       219 F.3d 869 (9th Cir. 2000) .......................................................................... 39
 6 Allen v. Admin. Rev. Bd.,

 7           514 F.3d 468 (5th Cir. 2008) .......................................................................... 34
 8 Am. Airlines, Inc. v. Sheppard, Mullin, Richter & Hampton,
             96 Cal. App. 4th 1017 (2002) ..................................................................... 7, 45
 9

10 Amusement Art, LLC v. Life is Beautiful, LLC,
             2016 WL 6998566 (C.D. Cal. Nov. 29, 2016) ......................................... 39, 40
11
     Boyd v. Accuray, Inc.,
12
           873 F. Supp. 2d 1156 (N.D. Cal. 2012) ......................................................... 35
13
     Cantu v. United States,
14         2015 WL 4720580 (C.D. Cal. Aug. 7, 2015) ............................................. 6, 42
15
   Costa v. Nat’l Action Fin. Servs.,
16       634 F. Supp. 2d 1069 (E.D. Cal. 2007) ...................................................... 6, 43
17 Davis v. Farmers Ins. Exch.,

18           245 Cal. App. 4th 1302 (2016) ................................................................. 38, 39
19 Dixon v. City of Coeur d'Alene,

20
             2012 WL 2923149 (D. Idaho July 18, 2012) ................................................. 42

21 DSAM Glob. Value Fund v. Altris Software, Inc.,
             288 F.3d 385 (9th Cir. 2002) .......................................................................... 33
22

23
     Dyer v. Workers’ Comp. Appeals Bd.,
           22 Cal. App. 4th 1376 (1994) ......................................................... 5, 41, 42, 43
24
     Ellenburg v. Brockway, Inc.,
25
           763 F.2d 1091 (9th Cir. 1985) ........................................................................ 40
26
   Erhart v. BofI Holding, Inc.,
27       269 F. Supp. 3d 1059 (S.D. Cal. 2017) ...................................................... 4, 32
28

                                                            -4-
                        PWC’S PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                         Case No. 3:18-CV-2615-AGT
         Case 3:18-cv-02615-AGT Document 159 Filed 02/08/21 Page 5 of 54



 1                                   TABLE OF AUTHORITIES (cont.)
 2                                                                                                             Page(s)
 3 Escriba v. Foster Poultry Farms,

 4           793 F. Supp. 2d 1147 (E.D. Cal. 2011) .......................................................... 45

 5 Fitzgerald v. El Dorado Cnty.,
             94 F. Supp. 3d 1155 (E.D. Cal. 2015) ............................................................ 37
 6

 7 G. D. Searle & Co. v. Superior Court,
             49 Cal. App. 3d 22 (1975) .................................................................... 7, 13, 45
 8
     Guitron v. Wells Fargo Bank, NA,
 9
           619 F. App’x 590 (9th Cir. 2015)............................................................... 3, 35
10
     Harp v. Charter Commc'ns, Inc.,
11        558 F.3d 722 (7th Cir. 2009) .............................................................. 31, 32, 34
12
   Hartford Underwriters Insurance Company v. Jobber's Wholesale, Inc.,
13       2015 WL 12765462 (C.D. Cal. July 13, 2015) ............................ 23, 25, 26, 27
14 Henderson v. Sec. Nat. Bank,

15           72 Cal. App. 3d 764 (1977) ............................................................................ 44
16 In re Ceridian Corp. Sec. Litig.,

17
             504 F. Supp. 2d 603 (D. Minn. 2007) ............................................................ 34

18 Jones v. Home Fed. Bank,
             2010 WL 255856 (D. Idaho Jan. 14, 2010) .................................................... 45
19

20
     Kim v. Boeing Co.,
           487 F. App’x 356 (9th Cir. 2012)............................................................... 3, 35
21
     Kress v. PricewaterhouseCoopers LLP,
22         2013 WL 140102 (E.D. Cal. Jan. 10, 2013) ....................................... 17, 21, 22
23
   Love v. Motion Indus., Inc.,
24       309 F. Supp. 2d 1128 (N.D. Cal. 2004) ......................................................... 37
25
   Mathieu v. Norrell Corp.,
26      115 Cal. App. 4th 1174 (2004) (dismissing ................................................... 45
27 Matter of Gross v. Bd. Of Educ. of Elmsford Union Free Sch. Dist.,

28           78 N.Y.2d 13 (1991)................................................................................... 5, 41

                                                            -5-
                        PWC’S PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                         Case No. 3:18-CV-2615-AGT
         Case 3:18-cv-02615-AGT Document 159 Filed 02/08/21 Page 6 of 54



 1                                    TABLE OF AUTHORITIES (cont.)
 2                                                                                                               Page(s)
 3 McKennon v. Nashville Banner Pub. Co.,

 4           513 U.S. 352 (1995) ....................................................................................... 44

 5 Mokler v. Cnty. of Orange,
             157 Cal. App. 4th 121 (2007) ......................................................................... 36
 6

 7 Morgan v. Regents of Univ. of Cal.,
             88 Cal. App. 4th 52 (2000) ......................................................................... 3, 38
 8
     Murillo v. Rite Stuff Foods, Inc.,
 9
           65 Cal. App. 4th 833 (1998) ........................................................................... 44
10
     Nance v. Time Warner Cable, Inc.,
11        433 F. App’x 502 (9th Cir. 2011)............................................................... 4, 33
12
   Nazif v. Computer Scis. Corp.,
13       2015 WL 3776892 (N.D. Cal. June 17, 2015) ..................................... 4, 32, 33
14 Nejadian v. Cnty. of Los Angeles,

15           40 Cal. App. 5th 703 (2019) ........................................................................... 37
16 Nielsen Co. (U.S.), LLC v. Success Sys., Inc.,

17
             112 F. Supp. 3d 83 (S.D.N.Y. 2015) .............................................................. 40

18 Pac. Gas & Elec. Co. v. Superior Court,
             24 Cal. App. 5th 1150 (2018) ......................................................................... 45
19

20
     Patten v. Grant Joint Union High Sch. Dist.,
           134 Cal. App. 4th 1378 (2005) ................................................................. 36, 38
21
     Piscitelli v. Friedenberg,
22          87 Cal. App. 4th 953 (2001) ........................................................................... 44
23
   Raad v. Fairbanks N. Star Borough Sch. Dist.,
24      323 F.3d 1185 (9th Cir. 2003) .................................................................. 34, 38
25
   Rabkin v. Oregon Health Scis. Univ.,
26      350 F.3d 967 (9th Cir. 2003) .......................................................................... 44
27 Reddy v. Mediscribes, Inc.,

28           2020 WL 2220202 (C.D. Cal. Feb. 18, 2020) ................................................ 40

                                                             -6-
                        PWC’S PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                         Case No. 3:18-CV-2615-AGT
         Case 3:18-cv-02615-AGT Document 159 Filed 02/08/21 Page 7 of 54



 1                                      TABLE OF AUTHORITIES (cont.)
 2                                                                                                                     Page(s)
 3 Rielly v. D.R. Horton, Inc.,

 4            2008 WL 4330299 (C.D. Cal. Sept. 17, 2008) ..................................... 3, 31, 34

 5 Sangster v. United Air Lines, Inc.,
              633 F.2d 864 (9th Cir. 1980) .................................................................... 41, 42
 6

 7 Scott v. Phoenix Sch., Inc.,
              175 Cal. App. 4th 702 (2009) ....................................................... 7, 8, 9, 11, 45
 8
     Stanchfield v. Hamer Toyota, Inc.,
 9
           37 Cal. App. 4th 1495 (1995) ............................................................... 5, 41, 42
10
     Teutscher v. Woodson,
11         835 F.3d 936 (9th Cir. 2016) .................................................................. 7, 9, 44
12
   Toscano v. Greene Music,
13      124 Cal. App. 4th 685 (2004) ......................................................................... 42
14 Trimmer v. U.S. Dept. of, Lab.,

15            174 F.3d 1098 (10th Cir. 1999) ...................................................................... 35
16 Van Asdale v. Int'l Game, Tech.,

17
              577 F.3d 989 (9th Cir. 2009) ........................................................ 31, 32, 33, 35

18 Wallender v. Canadian Nat'l Ry. Co.,
              2015 WL 10818741 (W.D. Tenn. Feb. 10, 2015) .......................................... 36
19

20
     Weingand v. Harland Fin. Sols., Inc.,
          2012 WL 3537035 (N.D. Cal. Aug. 14, 2012) ............................................... 31
21
     Wittig v. CSX Transp., Inc.,
22          2017 WL 2177342 (S.D. Ga. May 17, 2017) ................................................. 36
23
   Young v. Bank of Am.,
24      141 Cal. App. 3d 108 (1983) ...................................................................... 6, 43
25
     Statutes
26
     15 U.S.C. § 7213 ......................................................................................................... 8
27
     18 U.S.C. § 1514A(a)(1)........................................................................................... 32
28

                                                                 -7-
                          PWC’S PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                           Case No. 3:18-CV-2615-AGT
         Case 3:18-cv-02615-AGT Document 159 Filed 02/08/21 Page 8 of 54



 1                                     TABLE OF AUTHORITIES (cont.)
 2                                                                                                                  Page(s)
 3 Cal. Civ. Code § 3294 ........................................................................................... 7, 45

 4
     Cal. Lab. Code § 98.6 ................................................................................................. 2
 5
     Cal. Lab.Code § 1102.5 .................................................................................. 2, 36, 38
 6
     Cal. Lab. Code § 1102.6 ..................................................................................... 36, 38
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                               -8-
                          PWC’S PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                           Case No. 3:18-CV-2615-AGT
       Case 3:18-cv-02615-AGT Document 159 Filed 02/08/21 Page 9 of 54



 1        Pursuant to the Court’s Pretrial Scheduling Order, Dkt. 138, Defendant
 2 PricewaterhouseCoopers LLP (“PwC”) respectfully submits these Proposed Findings

 3 of Fact and Conclusions of Law.

 4                                   INTRODUCTION
 5        Plaintiff Mauro Botta is a former Senior Manager in PwC’s Assurance Practice
 6 whom PwC terminated for serious misconduct.            During an internal investigation,
 7 Plaintiff stated during two separate interviews with PwC’s outside counsel and

 8 representatives of PwC’s Office of General Counsel that Plaintiff had fabricated a

 9 control and falsified audit documentation in connection with the annual audit of a

10 client’s internal control over financial reporting. Because Plaintiff asserted twice that

11 he had violated his professional and ethical obligations, PwC immediately terminated

12 his at-will employment.

13        For years before his termination, numerous PwC partners, staff, and clients had
14 complained about Plaintiff’s lack of leadership, judgment, and interpersonal and

15 communication skills. Although Plaintiff demonstrated accounting knowledge and

16 some technical skills, he struggled to meet the expected capabilities of a Senior

17 Manager on a consistent basis. PwC devoted substantial resources to help Plaintiff

18 succeed, but he refused to internalize feedback or implement changes. Ultimately,

19 PwC removed Plaintiff from several engagements at the request of its clients who had

20 grown increasingly frustrated with Plaintiff’s unprofessional behavior.

21        Rather than take responsibility for his actions, Plaintiff decided to launch a self-
22 described “crusade” against PwC and the auditing profession at large in an attempt to

23 “blow up” firms like PwC. To that end, Plaintiff filed a whistleblower complaint

24 against PwC with the U.S. Securities & Exchange Commission (“SEC”). In that

25 complaint, Plaintiff alleged that the accounting departments of certain publicly traded

26 companies that PwC audited were incompetent and accused PwC of lacking

27 independence and objectivity. After thoroughly investigating Plaintiff’s allegations,

28

                                              -1-
                   PWC’S PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                    Case No. 3:18-CV-2615-AGT
         Case 3:18-cv-02615-AGT Document 159 Filed 02/08/21 Page 10 of 54



 1 the SEC declined to bring an enforcement action. 1

 2          Shortly after the SEC notified Plaintiff of its decision, Plaintiff initiated this
 3 lawsuit against PwC and seven of its partners, claiming that his termination was in

 4 retaliation for his alleged whistleblowing to the SEC.                    Plaintiff asserted four
 5 whistleblower retaliation claims under the Sarbanes-Oxley Act (“SOX”), California

 6 Labor Code § 1102.5, California Labor Code § 98.6, and for wrongful termination in

 7 violation of public policy, as well as two peripheral claims for breach of contract and

 8 defamation. On October 9, 2018, the Court dismissed all claims against the individual

 9 Defendants and Plaintiff’s defamation claim against PwC. Dkt. No. 67.

10          The Court should now reject Plaintiff’s remaining claims and enter judgment in
11 PwC’s favor.          The evidence that PwC terminated Plaintiff’s employment for
12 legitimate, non-retaliatory reasons and that Plaintiff is not a bona fide whistleblower

13 is overwhelming. Even if it were not, undisputed facts show that Plaintiff did not

14 suffer any economic loss and is not entitled to the damages or equitable relief that he

15 seeks.

16          Plaintiff Cannot Prove Liability. Plaintiff cannot establish any of the primary
17 elements of his claims:

18          First, the evidence unequivocally shows that PwC terminated Plaintiff for
19 legitimate reasons. Plaintiff represented on two separate occasions during an internal

20 investigation that he had fabricated a client’s internal control and falsified audit

21 documentation during an audit. Plaintiff cannot dispute this. He made the exact same

22 representations in his SEC complaint and drafts of the SEC complaint. Plaintiff also

23

24   1
       The SEC is one of a dozen government bodies that declined to take action against PwC based on
25   Plaintiff’s allegations. After the SEC declined to prosecute, Plaintiff appealed to the SEC’s Office
     of Inspector General. Plaintiff also made complaints to the California Board of Accountancy, the
26   Public Company Accounting Oversight Board, the FBI, the County of Santa Clara District Attorney,
     the California Department of Fair Employment and Housing, the California Department of Justice,
27   the U.S. Department of Labor, U.S. Senator Elizabeth Warren’s Office, U.S. Senator Dianne
     Feinstein’s Office, and former U.S. Senator Kamala Harris’s Office. None of these entities took any
28   enforcement action against PwC.
                                                    -2-
                      PWC’S PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                       Case No. 3:18-CV-2615-AGT
      Case 3:18-cv-02615-AGT Document 159 Filed 02/08/21 Page 11 of 54



 1 admitted in his discovery responses that he cannot recall what he said during his

 2 interviews with PwC’s outside and in-house counsel. In light of Plaintiff’s statements,

 3 PwC concluded that Plaintiff had necessarily engaged in misconduct justifying his

 4 termination. There is no question that Plaintiff’s admissions that he violated his ethical

 5 and professional duties constitute a legitimate, non-retaliatory reason to terminate his

 6 employment. See, e.g., Guitron v. Wells Fargo Bank, NA, 619 F. App’x 590, 591 (9th

 7 Cir. 2015) (affirming judgment against SOX whistleblower claim; finding employee’s

 8 misconduct satisfied defendants’ burden of presenting clear and convincing evidence

 9 of a non-retaliatory termination); Kim v. Boeing Co., 487 F. App’x 356, 357 (9th Cir.

10 2012) (“Boeing presented clear and convincing evidence of its belief that Kim had

11 been insubordinate and was subject to discharge on that basis[.]”).

12        Second, Plaintiff cannot prove that the person who made the termination
13 decision knew of Plaintiff’s alleged whistleblowing to the SEC. Because Plaintiff

14 asserted that he had engaged in serious misconduct, PwC elevated the issue to the

15 Managing Partner of the U.S. Assurance Practice, Mark Simon, who immediately

16 decided to terminate Plaintiff’s employment. At that time, Mr. Simon did not know

17 that Plaintiff had filed an SEC complaint. Mr. Simon had never worked with or

18 interacted with Plaintiff, and Plaintiff has admitted that he did not discuss his

19 allegations with Mr. Simon and did not know if anyone else had. No retaliation claim

20 can succeed under these circumstances. See, e.g., Rielly v. D.R. Horton, Inc., 2008

21 WL 4330299, at *7 (C.D. Cal. Sept. 17, 2008) (“[I]t is not enough that someone in the

22 company was aware of Plaintiff’s complaints. Instead, Plaintiff must make a showing

23 that the person who actually made the decision to fire him knew[.]”); Morgan v.

24 Regents of Univ. of Cal., 88 Cal. App. 4th 52, 73 (2000) (affirming dismissal where

25 “all of the actual decision makers” “affirmatively stated in their declarations” that they

26 had no knowledge of the plaintiff’s protected activities).

27        Third, Plaintiff cannot demonstrate that he engaged in protected activity—an
28 essential element of each whistleblower claim he asserts. Under Labor Code § 1102.5,

                                              -3-
                   PWC’S PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                    Case No. 3:18-CV-2615-AGT
      Case 3:18-cv-02615-AGT Document 159 Filed 02/08/21 Page 12 of 54



 1 Plaintiff must prove that he reasonably believed that PwC had violated the law.

 2 Plaintiff’s burden on his SOX claim is even higher, as it requires a reasonable belief

 3 that PwC engaged in shareholder fraud. Nazif v. Computer Scis. Corp., 2015 WL

 4 3776892, at *5–6 (N.D. Cal. June 17, 2015). Plaintiff’s own actions show that he

 5 never held such a belief. In his role as a Senior Manager at PwC, Plaintiff expressly

 6 approved and signed off on each of the audits underlying his allegations. If Plaintiff

 7 disagreed with PwC’s audit conclusions—as he now claims—Plaintiff had a

 8 professional and ethical obligation to document that disagreement in writing or remove

 9 himself from the audit. The fact that he did not do so, and instead provided his official

10 sign off on the audits, demonstrates that he expressly agreed with the engagement

11 team’s audit conclusions and proves that he never believed PwC had any intent to

12 defraud shareholders or violated any law. See Nance v. Time Warner Cable, Inc., 433

13 F. App’x 502, 504 (9th Cir. 2011) (affirming dismissal of SOX claim where plaintiff

14 certified in a letter that “he did not believe [] there had been any fraudulent activity”).

15 Moreover, even if Plaintiff could prove that he subjectively believed that PwC engaged

16 in shareholder fraud or otherwise violated the law, he cannot establish (as he must)

17 that such a belief would have been objectively reasonable. See Erhart v. BofI Holding,

18 Inc., 269 F. Supp. 3d 1059, 1072 (S.D. Cal. 2017). As PwC witnesses will show—

19 including the former Deputy Chief Accountant of the SEC’s Division of Enforcement,

20 Jason Flemmons—no reasonable auditor could have concluded that PwC violated the

21 law, let alone engaged in shareholder fraud, by reaching the conclusions that Plaintiff

22 now claims are incorrect.

23        Plaintiff’s breach of contract claim is derivative of his whistleblower claims and
24 fails for similar reasons. FAC ¶¶ 75, 108–11. Because PwC terminated Plaintiff for

25 misconduct, PwC owed Plaintiff no notice and had the right to terminate his at-will

26 employment agreement at any time.         And even if Plaintiff could show that PwC
27 breached a contractual obligation, his contract claim would still fail for lack of

28 damages. As Plaintiff has admitted, he had already accepted a new job—with the same

                                               -4-
                   PWC’S PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                    Case No. 3:18-CV-2615-AGT
      Case 3:18-cv-02615-AGT Document 159 Filed 02/08/21 Page 13 of 54



 1 salary, same benefits, and same title—before PwC terminated him, and Plaintiff had

 2 the option to start his new job before his termination date. Because Plaintiff could

 3 have avoided missing a single paycheck, he has suffered no cognizable damages. See

 4 Matter of Gross v. Bd. Of Educ. of Elmsford Union Free Sch. Dist., 78 N.Y.2d 13, 19

 5 (1991) (“Petitioner was free to reject the employment for personal reasons, but she

 6 cannot now be heard to say that she is entitled to recover the amount of back pay she

 7 would have earned during that time had she accepted it.”).

 8         Plaintiff Is Not Entitled to the Remedies He Seeks. Independent of any liability
 9 issues, Plaintiff cannot obtain any legal or equitable relief. Plaintiff primarily requests

10 four categories of remedies: (1) economic damages; (2) emotional distress damages;

11 (3) reinstatement; and (4) punitive damages. None of these remedies is appropriate

12 here.

13         First, Plaintiff is not entitled to any economic damages because he did not lose
14 any wages as a result of his termination. See Dyer v. Workers’ Comp. Appeals Bd., 22

15 Cal. App. 4th 1376, 1386 (1994) (“[A]ny . . . award for lost wages must be reduced by

16 such sums as the employee earned or might reasonably have earned during the relevant

17 period.”) (internal citation omitted). Plaintiff had accepted a new job offer with the

18 same title and salary even before PwC terminated him, and Plaintiff started his new

19 employment a few weeks after his termination. Since then, Plaintiff has been unable

20 to maintain steady employment, and cycled through four employers in the last four

21 years, due in large part to the same behavioral issues that he demonstrated at PwC.

22 But Plaintiff has consistently earned a salary and benefits commensurate with what he

23 earned at PwC. To the extent Plaintiff did experience a decrease in earnings, such

24 losses were due to his own choices and failures, not PwC’s decision to terminate him.

25 See Stanchfield v. Hamer Toyota, Inc., 37 Cal. App. 4th 1495, 1502–03 (1995)

26 (“[W]here[] . . . the employee was fired from a substantially similar position for cause,

27 any amount the employee with reasonable effort could have earned by retaining that

28 employment should be deducted from the amount of damages which otherwise would

                                               -5-
                   PWC’S PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                    Case No. 3:18-CV-2615-AGT
      Case 3:18-cv-02615-AGT Document 159 Filed 02/08/21 Page 14 of 54



 1 have been awarded[.]”).

 2        Plaintiff attempts to overcome this obvious flaw in his damages theory by
 3 claiming that he would have made partner at PwC but for his termination. Not only

 4 does the evidentiary record contradict this position factually, Plaintiff’s speculative

 5 assertions fail as a matter of law. See, e.g., Cantu v. United States, 2015 WL 4720580,

 6 at *35 (C.D. Cal. Aug. 7, 2015) (declining to award damages for future lost wages

 7 after a bench trial because “[the plaintiff’s] assertions that he has ‘missed out on th[e]

 8 opportunity’ for elevation to foreman status because of his injuries from the accident

 9 . . . are speculative and not properly awarded as damages”). Regardless, Plaintiff had

10 an opportunity to make partner at his subsequent employers and mitigate all of his

11 claimed damages.

12        Second, the record refutes Plaintiff’s self-serving testimony that he suffered
13 emotional distress. See Costa v. Nat’l Action Fin. Servs., 634 F. Supp. 2d 1069, 1078

14 (E.D. Cal. 2007) (holding that a plaintiff seeking damages for emotional distress “must

15 demonstrate more than transitory symptoms . . . and unsupported self-serving

16 testimony”).     Plaintiff’s own medical records demonstrate that he suffered no
17 emotional distress because of his termination. Plaintiff’s therapist has concluded that

18 Plaintiff is “functioning well,” and his physician found no signs of “depression,

19 anxiety, or stress, suicidal ideations or plans.”      Nor has Plaintiff received any
20 medication or treatment for any alleged emotional distress. To the contrary, Plaintiff

21 has continued to work full time following his termination from PwC and his social

22 media posts are overwhelmingly positive. Plaintiff cannot recover emotional distress

23 damages in these circumstances. See Young v. Bank of Am., 141 Cal. App. 3d 108,

24 114 (1983) (“In order to recover damages for emotional distress[,] the injury suffered

25 must be severe, i.e., substantial or enduring as distinguished from trivial or

26 transitory.”).

27        Third, Plaintiff is not entitled to the equitable remedy of reinstatement to his
28 former position at PwC. It is undisputed that Plaintiff told PwC’s outside counsel and

                                              -6-
                    PWC’S PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                     Case No. 3:18-CV-2615-AGT
      Case 3:18-cv-02615-AGT Document 159 Filed 02/08/21 Page 15 of 54



 1 PwC that he fabricated a control and falsified audit documentation. Regardless of

 2 whether Plaintiff fabricated an internal control in PwC’s work papers (or “just” lied

 3 about it), PwC cannot trust or rely on, and therefore cannot employ, an auditor who

 4 claimed that he had engaged in gross misconduct. Moreover, as numerous emails,

 5 diary entries, and messages show, Plaintiff harbors significant hostility and

 6 antagonism toward PwC and its partners. Even before PwC terminated Plaintiff’s

 7 employment, he boasted to colleagues that he had resigned from PwC (and then

 8 retracted his resignation) on more than ten separate occasions. And Plaintiff’s hatred

 9 for PwC has only increased following his termination. Plaintiff launched an extensive

10 media campaign criticizing PwC, filed countless complaints with every government

11 agency he can think of, and has directly called for the termination of numerous PwC

12 partners. Because Plaintiff has irreparably damaged the employment relationship, he

13 cannot obtain reinstatement. See Teutscher v. Woodson, 835 F.3d 936, 951 (9th Cir.

14 2016) (“The factors that determine whether a reinstatement award is appropriate

15 include whether excessive hostility or antagonism between the parties renders

16 reinstatement practically infeasible[.]”) (internal quotations omitted).

17        Fourth, Plaintiff is not entitled to punitive damages because he cannot show by
18 “clear and convincing” evidence that PwC acted with “oppression, fraud, or malice.”

19 Cal. Civ. Code § 3294.       To meet this standard, Plaintiff must prove that PwC
20 committed an “evil” act. G. D. Searle & Co. v. Superior Court, 49 Cal. App. 3d 22,

21 31 (1975); see also Am. Airlines, Inc. v. Sheppard, Mullin, Richter & Hampton, 96

22 Cal. App. 4th 1017, 1048–50 (2002) (plaintiff must prove defendant had an “evil

23 motive” and its conduct has “the character of outrage frequently associated with

24 crime”). But Plaintiff has not presented any evidence—let alone clear and convincing

25 evidence—that PwC engaged in any “evil” conduct. At most, Plaintiff contends that

26 PwC terminated him for a retaliatory purpose. But “termination for an improper

27 reason” is “insufficient to support a finding of despicable conduct, because such [an]

28 action is not vile, base[,] or contemptible.” Scott v. Phoenix Sch., Inc., 175 Cal. App.

                                              -7-
                   PWC’S PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                    Case No. 3:18-CV-2615-AGT
        Case 3:18-cv-02615-AGT Document 159 Filed 02/08/21 Page 16 of 54



 1 4th 702, 716 (2009).

 2         For all these reasons, PwC respectfully requests that the Court enter Judgment
 3 in PwC’s favor on all of Plaintiff’s remaining claims.

 4                                       BACKGROUND
 5         PwC is one of the largest professional services firms in the United States. One
 6 of the many services PwC provides is integrated audits of the financial statements and

 7 internal control over financial reporting of publicly traded companies that report to the

 8 SEC. When conducting such audits, PwC reaches independent opinions on whether a

 9 company’s financial statements have been prepared in accordance with generally

10 accepted accounting principles and obtains reasonable assurance as to whether those

11 statements are free of material errors. PwC also opines as to whether the company

12 maintained, in all material respects, effective internal control over financial reporting.

13 At the conclusion of the audit, PwC presents its opinions in a report filed with the SEC.

14 I.      Relevant Auditing Standards
15         Under SOX, the Public Company Accounting Oversight Board (“PCAOB”) is
16 responsible for promulgating standards that govern external audits of publicly traded

17 companies. 2 15 U.S.C. § 7213. As relevant here, those standards provide that auditors

18 must determine whether “one or more material weaknesses exist” in the company’s

19 “internal control over financial reporting.” AS 2201.02-03. “Internal control[s]” are

20 policies and procedures that company personnel implement and perform to prevent or

21 detect material errors in the company’s financial statements. Id. at App. A5. A

22 “material weakness” in internal controls exists when there is a “reasonable possibility

23 that a material misstatement of the company’s . . . financial statements will not be

24 prevented or detected on a timely basis.” Id. at A7 (emphasis omitted).

25

26

27
   2
     The PCAOB auditing standards (“AS”) are available at
28 https://pcaobus.org/Standards/Auditing/Pages/default.aspx.

                                                  -8-
                    PWC’S PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                     Case No. 3:18-CV-2615-AGT
         Case 3:18-cv-02615-AGT Document 159 Filed 02/08/21 Page 17 of 54



 1          When testing a company’s internal controls, auditors most commonly find
 2 deficiencies that are less severe than a material weakness. Auditors can classify such

 3 deficiencies as either “control deficiencies” or “significant deficiencies,” depending

 4 on their severity.    See id. 2201.62, A11. When encountering such deficiencies,
 5 auditors must evaluate whether, individually and in the aggregate, they amount to a

 6 material weakness. Id. at A7. If they do not, auditors must still report any significant

 7 deficiencies to the company’s audit committee. Id. at 2201.80-81.

 8 II.      PwC’s Audit Process
 9          As the PCAOB recognizes—and Plaintiff admits—audits of companies’
10 internal control over financial reporting involve a high degree of professional

11 judgment. Id. at 1015.11; DX 1649 at 24:9–11. Auditors must exercise judgment in

12 determining whether, among other things, a deficiency in a company’s internal

13 controls exists, whether that deficiency creates a “reasonable possibility” of an error

14 in the company’s financial statements, whether that error could be “material,” and, if

15 not, whether the deficiency is nonetheless significant enough to warrant the audit

16 committee’s attention. AS 1015.11; 2201.62, A7, A11.

17          PwC implements numerous policies and procedures to assist its auditors in
18 applying auditing standards across all audits.     A PwC partner (the “Engagement
19 Leader”) leads each audit engagement and supervises a combination of Senior

20 Managers, Managers, and/or Associates in executing the audit. Another PwC Partner

21 (the “Quality Review Partner”) evaluates significant judgments made by the

22 engagement team and the related conclusions reached. Other senior auditors at the

23 firm—including a “Risk Management Partner” and, as discussed below, expert

24 auditors from PwC’s national office—are available to assist the engagement team with

25 any difficult issues that may arise.

26          At the conclusion of the audit, the Engagement Leader, Quality Review Partner,
27 and other senior members of the audit team (including Senior Managers) electronically

28 sign off on multiple “Evidence Gathering Activities,” known as “EGAs.” DX 1649 at

                                              -9-
                    PWC’S PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                     Case No. 3:18-CV-2615-AGT
         Case 3:18-cv-02615-AGT Document 159 Filed 02/08/21 Page 18 of 54



 1 51:11–52:12; DX 1653; DX 1654.          A team member’s signature on those EGAs
 2 represents their affirmation that the engagement team has (1) identified and

 3 appropriately documented all deficiencies in internal controls; (2) completed all audit

 4 work and documentation in accordance with the auditing standards; and (3) obtained

 5 appropriate evidence to support the conclusions of the audit. DX 1654; DX 1649 at

 6 55:19–59:16, 61:5–9.

 7          Because audits require professional judgment, disagreements may arise among
 8 audit team members when evaluating a company’s internal controls. Auditors have an

 9 affirmative obligation under PCAOB auditing standards to voice such disagreements,

10 see AS 1215.12(d), and PwC expressly encourages its auditors to do so, DX 1651-1.

11 If a disagreement arises, the audit team must follow specific PwC policies to resolve

12 it.    DX 1651.     The resolution process differs depending on the nature of the
13 disagreement and may include a consultation with PwC’s national office.            DX
14 1651-2.

15          The PwC national office helps resolve these disagreements and supports a
16 consistent and accurate application of PCAOB’s auditing standards and PwC’s

17 auditing guidance across PwC audits. When the national office is called on to resolve

18 a disagreement among audit team members, it assigns a team of experienced auditors

19 and subject matter experts to evaluate independently the issue causing the

20 disagreement and determine how to resolve it.

21          If an audit team member continues to disagree with the national office’s
22 conclusion after the consultation is complete, that individual has a professional and

23 ethical obligation—pursuant to both PCAOB auditing standards and PwC policy—to

24 document their disagreement in the audit work papers. AS 1215.12(b); DX 1651-3–

25 4; DX 1649 at 44:12–45:11. If the PCAOB determines that an auditor has violated

26 PCAOB auditing standards, that auditor may be subject to a variety of disciplinary

27 actions, including permanent suspension from public accounting roles and monetary

28 fines. AS 5300(a).

                                            - 10 -
                    PWC’S PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                     Case No. 3:18-CV-2615-AGT
      Case 3:18-cv-02615-AGT Document 159 Filed 02/08/21 Page 19 of 54



 1        Team members also can remove themselves from the engagement altogether or
 2 follow PwC’s internal whistleblowing process if they believe that there has been a

 3 failure to comply with professional, regulatory, or legal requirements. DX 1650-5;

 4 1651-2; DX 1649 at 42:24–43:2, 49:6–50:22. As PwC’s Code of Conduct emphasizes,

 5 employees are always encouraged to “speak up” and voice their concerns if they

 6 “experience or witness something that does not feel right.”       DX 1181-14. PwC
 7 expressly “encourages an open process in which professionals should be actively

 8 involved resolving [any issues] encountered in the course of audit engagements.” DX

 9 1651-1.

10 III.   Plaintiff’s Tenure and History of Performance Issues at PwC
11        Plaintiff Mauro Botta was born in Italy and worked for a PwC network firm in
12 Milan before moving to San Jose and joining PwC’s Assurance Practice as a Senior

13 Associate in 2004. Dkt. 141 at 13. Plaintiff had satisfactory technical auditing skills

14 for a Senior Associate and Manager.

15        In 2010, PwC promoted Plaintiff to Senior Manager. Id. Senior Managers have
16 important technical and non-technical responsibilities during audits. Senior Managers

17 “assist in the design of the audit strategy and plan,” “supervise its execution by the

18 engagement team,” “review the quality of fieldwork and its documentation” and, as

19 discussed above, sign off on the relevant EGAs and “determin[e] that the audit

20 documentation . . . has been prepared, reviewed, and archived in accordance with

21 professional [f]irm standards.”     DX 1650.      A Senior Manager’s non-technical
22 responsibilities are equally important. Senior Managers are expected to “[h]elp[]

23 build, brief and coach the team” and have “primary responsibility for interacting with

24 client management.” Id.; DX 1649 at 34:12–19.

25        Plaintiff struggled to perform consistently the increased responsibilities and
26 additional skills expected of a Senior Manager.         Although Plaintiff did meet
27 expectations at times, and sometimes received positive reviews, his supervisors also

28 documented     serious shortcomings in Plaintiff’s leadership, communication,
                                            - 11 -
                  PWC’S PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                   Case No. 3:18-CV-2615-AGT
      Case 3:18-cv-02615-AGT Document 159 Filed 02/08/21 Page 20 of 54



 1 interpersonal skills, project management, and professional judgment. See Ex. 1 at

 2 36:4–16, 38:8–11; Ex. 2 at 55:1–13, 82:15–22; DX 1238. As a Senior Manager,

 3 Plaintiff was expected to gain these skills and address areas needing improvement;

 4 instead, Plaintiff’s deficiencies worsened as time went on. Because of Plaintiff’s

 5 inconsistent performance, and failure to improve his client communication, project

 6 management, and judgment, Plaintiff was never a candidate for PwC partner. Ex. 3 at

 7 41:12–24; 43:7–21.

 8        Even Plaintiff recognized this fact. In March 2013—years before Plaintiff’s
 9 alleged whistleblowing—Plaintiff asked for help “to improve [his] situation,”

10 “understand what [it] is that [he was] missing,” and learn if “there [was] realistic

11 consideration of [Plaintiff] as a partner in the future or if [he had] already been pretty

12 much discounted at [that] point.” DX 1052. Likewise, in early 2014, Plaintiff resigned

13 from PwC based on “the belief that he . . . cannot be successful here in the long run.”

14 DX 1240-1.

15        In response to Plaintiff’s resignation, PwC encouraged Plaintiff to stay and tried
16 to help him improve his performance. PwC assigned him a career coach and, in May

17 2014, Plaintiff solicited candid and unfiltered feedback from several PwC partners to

18 help him understand his performance issues. JX 2. The surveyed partners noted—

19 again, before Plaintiff’s alleged whistleblowing—that Plaintiff had a “negative”

20 communication style; often failed to find solutions to problems and instead engaged in

21 a “headless chicken type act”; needed to “spend more time at his clients” to “develop

22 his client relationships”; and had a “black and white” auditing approach even though

23 audits require significant professional judgment. JX 2-4–7. Characteristically, after

24 receiving this feedback, Plaintiff again resigned. DX 1180.

25        This was part of a larger pattern. When PwC tried to help Plaintiff improve, he
26 reacted defensively by blaming others. In fact, Plaintiff threatened to resign from PwC

27 on at least ten separate occasions, generally after receiving constructive criticism or

28 feedback identifying areas for improvement. DX 1649 at 258:5–17; Ex. 2 at 32:5–

                                              - 12 -
                   PWC’S PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                    Case No. 3:18-CV-2615-AGT
      Case 3:18-cv-02615-AGT Document 159 Filed 02/08/21 Page 21 of 54



 1 33:6, Ex. 4 at 33:15–34:7; DX 1037; DX 1111. Each time, PwC encouraged Plaintiff

 2 not to make hasty decisions, but to be thoughtful about his career. Even after his

 3 alleged whistleblowing, PwC encouraged Plaintiff not to resign but to work through

 4 any issues he had. DX 1649 at 259:23–260:1; DX 1182.

 5         Despite PwC’s support, Plaintiff’s behavior worsened in the years leading up to
 6 his termination. In April 2016, for example, a PwC partner noted in a performance

 7 review that Plaintiff had “performance gaps related to building strong relationships . . .

 8 and basic project management,” including “significant challenges closing out issues.”

 9 DX 1238. These performance issues led to Plaintiff failing to complete an audit on

10 time, requiring PwC to bring in at least five additional auditors to finish the audit

11 before the SEC reporting deadline. Ex. 2 at at 55:17–56:19. Despite the extraordinary

12 action taken to salvage an audit Plaintiff was mismanaging, Plaintiff accepted no fault.

13 He instead blamed the “lack of basic . . . training” of his PwC colleagues, the lead PwC

14 partner on the audit, and the client (i.e., everyone but Plaintiff). DX 1139-16, 23, 26.

15         Plaintiff’s client communication skills and professional judgment also
16 progressively deteriorated. For example, Plaintiff sent less experienced staff to a

17 client’s accounting group to relay messages that their work was not “good enough”

18 and did not meet “[Plaintiff’s] standards” instead of meeting with the client himself to

19 explain the issues and information that Plaintiff demanded. Ex. 2 at 59:19–61:15. This

20 “caused significant client frustration” and delay. Id. at 59:19–61:15, 55:1–13; DX

21 1238.

22         Most significantly, Plaintiff refused to accept different points of view, even
23 though his profession required a substantial degree of judgment. When clients or other

24 PwC employees disagreed with Plaintiff, he accused them of “incompetence” or

25 labeled them “criminals” based on nothing more than his disagreement with their

26 accounting judgments. Plaintiff made one long-tenured accountant of a client “feel

27 like a criminal” and caused her to “walk out of a meeting and resign.” DX 1238, JX

28 37. The client’s Chief Accounting Officer told PwC that he had received “dozens” of

                                              - 13 -
                   PWC’S PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                    Case No. 3:18-CV-2615-AGT
         Case 3:18-cv-02615-AGT Document 159 Filed 02/08/21 Page 22 of 54



 1 similar complaints about Plaintiff from other employees. JX 37. Notably, Plaintiff

 2 repeated this same pattern of behavior at his subsequent employers. DX 1583; DX

 3 1584.

 4          Plaintiff’s unprofessional behavior toward clients was a serious problem that
 5 threatened to undermine the integrity of PwC’s audits. Open communication between

 6 a client and an auditor is essential for quality audits. Ex. 2 at 63:11–18; Ex. 4 at 62:23–

 7 63:4.      Auditors cannot do their job effectively without full and transparent
 8 conversations with clients to obtain an understanding of the relevant facts and

 9 circumstances and to obtain access to all necessary information. Auditors must build

10 effective communication with their clients. Plaintiff repeatedly failed to do so.

11          Because of these and other problems, PwC removed Plaintiff from two audit
12 engagements. 3 DX 1649 at 202:14–22, 207:4–208:16; Ex. 2 at 57:9–19; 63:6–24; Ex.

13 4 at 43:8–24, 112:8–22. Still, hopeful that Plaintiff could overcome his performance

14 issues, PwC continued to try to help him. Although Plaintiff’s behavioral issues made

15 it more difficult, PwC continued to find Plaintiff other audits and appropriate projects

16 to work on—including a new and important firm initiative named the “Center of

17 Excellence” and an audit engagement for DASAN Zhone Solutions. But Plaintiff

18 refused to take these assignments seriously. 4

19

20

21

22

23
     In 2017, a third client requested Plaintiff’s removal from an audit engagement due to Plaintiff’s
     3

24 improper    behavior. Ex. 5 at 33:15–34:14; DX 1649 at 213:10–215:4. PwC kept Plaintiff on the
   engagement team, however, and tried to provide counseling.
25 4
     Plaintiff has alleged that PwC retaliated against him by failing to staff him on a project for Pacific
26 Biosciences,   Inc. after removing him from the two audits discussed above. FAC ¶ 62–65. As
   evidence will show, however, PwC staffed a Senior Manager with a pharmaceutical background—
27 which Plaintiff did not have—and that decision had nothing to do with Plaintiff’s alleged
   whistleblowing. Plaintiff understood this. When a PwC partner volunteered to look into the staffing
28 decision, Plaintiff told him to not raise the issue. DX 1649 at 221:7–14.

                                                     - 14 -
                      PWC’S PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                       Case No. 3:18-CV-2615-AGT
         Case 3:18-cv-02615-AGT Document 159 Filed 02/08/21 Page 23 of 54



 1 IV.        Plaintiff Initiates a “Crusade” against the Auditing Industry and Devises
 2            “Project Genesis” to “Blow up” PwC by Filing an SEC Complaint
 3            Plaintiff responded to PwC’s feedback on his poor performance and his removal
 4 from audit engagements by making baseless accusations against PwC and its partners.

 5 He first made a series of complaints to PwC’s Office of Ethics and Business Conduct

 6 challenging his evaluations and assignments. See, e.g., Ex. 5 at 27:1–8, 50:6–51:1.

 7 Each time, PwC investigated Plaintiff’s allegations and concluded that they were

 8 “unsubstantiated.” Id. at 56:14–20. Plaintiff even apologized to one PwC Partner

 9 about whom he had complained—Stig Haavardtun—and acknowledged there was no

10 basis for an investigation. Id.; Ex. 2 at 71:24–72:5.

11            Then, in November 2016, Plaintiff submitted a Tip, Complaint, or Referral to
12 the SEC (“SEC Complaint”). Dkt. 141 at 13; JX 4. Plaintiff discussed his reasons for

13 filing the SEC Complaint in a “book” he wrote about his life. Referring to PwC as a

14 “mafia,” Plaintiff wrote about his “battles” against PwC. DX 1630-37. “In an effort

15 to find a solution to” his “problems,” Plaintiff (a devout Star Trek fan who wore Star

16 Trek costumes to work events and edited PwC work papers under the pseudonym

17 “James T. Kirk”) developed a “personal project [he] baptized as ‘Genesis’, in Star

18 Trek’s honor.” Id. (emphasis added). “Project Genesis” apparently refers to a Star

19 Trek device capable of causing a “genetic explosion that would reduce the surface of

20 a planet to its elementary particles.” 5

21            When Plaintiff drafted his SEC Complaint, he admitted in writing that Project
22 “Genesis,” i.e., his desire to destroy PwC, was his “only reason” for continuing to work

23 at PwC. Ex. 7. Later, Plaintiff would admit that he is on a personal “crusade” against

24 the entire auditing industry in the Silicon Valley, that his goal is to “bl[ow] up”

25 auditing firms like PwC, and that his idea of how to conduct an audit is “too utopia to

26 find it in reality.” DX 1539; DX 1692.

27

28   5
         See http://www.startrek.com/database_article/project-genesis.
                                                     - 15 -
                       PWC’S PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                        Case No. 3:18-CV-2615-AGT
        Case 3:18-cv-02615-AGT Document 159 Filed 02/08/21 Page 24 of 54



 1 V.      Plaintiff’s Actions Demonstrate That His SEC Complaint Is Meritless
 2         The primary allegations in Plaintiff’s SEC Complaint relate to the audits PwC
 3 conducted for two companies: Cavium, Inc. and Harmonic, Inc. See FAC ¶¶ 28–58

 4 (Company B and C); DX 1672. At bottom, Plaintiff claims that PwC incorrectly

 5 concluded that Cavium and Harmonic did not have “material weaknesses” in their

 6 internal controls. DX 1649 at 111:18–24, 113:20–23, 150:19–25. Plaintiff alleges that

 7 PwC refused to issue material weaknesses because the PwC partners lacked

 8 independence and objectivity. Id. at 114:16–20, 168:25–6.

 9         Plaintiff is incorrect, and his own actions disprove his allegations. As the trial
10 evidence will demonstrate, at the time of each of the audits at issue, Plaintiff expressly

11 agreed that no material weaknesses existed and signed off on all relevant EGAs

12 affirming that PwC had appropriately evaluated and documented all control

13 deficiencies.

14         A.      2012 and 2013 Cavium Audits
15         Plaintiff joined the Cavium engagement team in 2012 as Senior Manager who
16 was responsible for, among other things, designing and supervising the execution of

17 the Cavium audits. DX 1649 at 88:15–21. PwC concluded that none of the identified

18 control deficiencies rose to the level of a material weakness during the 2012 or 2013

19 audits. Plaintiff agreed with that assessment and signed EGAs certifying, among other

20 things, that his team had properly evaluated and documented all control deficiencies

21 and had completed all audit work and documentation in accordance with the auditing

22 standards. DX 1270.

23         Although Plaintiff’s SEC Complaint mentions the 2012 and 2013 audits, it lists
24 only internal control deficiencies and issues that the client and PwC had already

25 evaluated during those years.      DX 1672-6–7. Plaintiff did not disagree with his
26 engagement team’s conclusions or allege that Cavium had a material weakness. Id.

27 Plaintiff did not claim otherwise during his deposition and admitted that “[t]here was

28

                                              - 16 -
                    PWC’S PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                     Case No. 3:18-CV-2615-AGT
         Case 3:18-cv-02615-AGT Document 159 Filed 02/08/21 Page 25 of 54



 1 no material weakness as part of our control opinion for [2012 and] 2013 audit[s].” DX

 2 1649 at 125:22–127:5.

 3          Plaintiff’s complaint merely alleges that Cavium inadequately analyzed the
 4 appropriate accounting treatment for a convertible security during the 2013 Cavium

 5 audit. FAC ¶ 34. As Plaintiff has admitted, however, the issue was “very complex”

 6 and required a consultation with PwC’s national office. DX 1649 at 127:7–128:8.

 7 PwC ultimately concluded that this issue amounted to—at most—a control deficiency

 8 and not a material weakness or even a significant deficiency. Plaintiff expressly agreed

 9 with that conclusion. Id. at 126:15–128:8, 137:11–18.

10          Plaintiff also alleges that, during the same audit, the Engagement Leader, Tye
11 Thorson, acted improperly by instructing a PwC employee to share with Cavium a

12 memo analyzing how to account for the convertible security discussed above. FAC

13 ¶ 36. Although Plaintiff has no evidence that PwC shared the memo with Cavium,

14 nothing in the auditing standards or the law would have prohibited PwC from doing

15 so. See, e.g., Kress v. PricewaterhouseCoopers LLP, 2013 WL 140102, at *8 (E.D.

16 Cal. Jan. 10, 2013) (“[T]he auditor independence rules do not prohibit PwC from

17 advising management on matters relating to the client’s financial statements.”). 6

18 Indeed, by the time Mr. Thorson made the alleged request, Cavium management had

19 independently identified the error and brought it to PwC’s attention, and PwC

20 subsequently analyzed the error and documented it as a deficiency. It would have been

21 appropriate for PwC to explain to Cavium the accounting guidance considered in

22 PwC’s analysis.

23

24

25

26   The PCAOB has directly addressed this issue and confirmed that Plaintiff’s belief is mistaken. See
     6

   PCAOB, The “State of the Union” of the PCAOB (Nov. 16, 2004), available at
27 https://pcaobus.org/news-events/speeches/speech-detail/the-state-of-the-union-of-the-pcaob_129
   (“Auditing Standard No. 2 is not intended to erect a wall of silence between auditors and clients.
28 Auditors have long advised public companies on accounting issues and on internal control matters;
   Auditing Standard No. 2 does not preclude that kind of advice and discussion.”)
                                                 - 17 -
                     PWC’S PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                      Case No. 3:18-CV-2615-AGT
      Case 3:18-cv-02615-AGT Document 159 Filed 02/08/21 Page 26 of 54



 1        B.    2014 Cavium Audit
 2        The majority of Plaintiff’s allegations in his SEC complaint about the Cavium
 3 engagement concern the 2014 audit. DX 1672-7–9. Near the end of the 2014 audit,

 4 Plaintiff informed Mr. Thorson (the Engagement Leader) that Plaintiff believed a

 5 material weakness existed in Cavium’s controls. DX 1672-7–9; DX 1649 at 142:13–

 6 19, 150:9–18. Plaintiff knew about these alleged issues for “weeks, if not months,

 7 beforehand,” yet he waited until the very end of the audit—just days before Cavium’s

 8 SEC reporting deadline—to raise them with anyone. DX1649 at 144:9–145:3.

 9        To better understand Plaintiff’s concerns, Mr. Thorson asked Plaintiff to
10 document them in a memo, which Plaintiff produced on February 22, 2015. DX 1649

11 at 143:7–17; 1676. In that memo, Plaintiff asserted that Cavium’s financial department

12 was incompetent. DX 1676-8–9. But as PwC’s witnesses will explain, the examples

13 of “incompetence” Plaintiff identified did not support his conclusion under the

14 auditing standards. DX 1649 at 150:9–151:1; DX 1676-8–9.

15        After reviewing Plaintiff’s memo and discussing its reasoning with Plaintiff,
16 Mr. Thorson disagreed that Cavium’s accounting department was incompetent or that

17 a material weakness existed. Ex. 5 at 81:25–86:9. Accordingly, Mr. Thorson followed

18 PwC policy for resolving his disagreement with Plaintiff, which required a

19 consultation with either the engagement team’s Quality Review Partner (Robert

20 Heatley) or a Risk Management Partner (Timothy Scott). DX 1651-2. Mr. Thorson

21 consulted with both. Ex. 5 at 73:10–15, 79:9–11. Both Mr. Heatley and Mr. Scott—

22 who had a combined 60 years of auditing experience—disagreed with Plaintiff and

23 agreed with Mr. Thorson. Ex. 5 at 50:19–22, 81:23–83:9; Ex. 1 at 23:15–17.

24        Because the Engagement Leader, the Quality Review Partner, and the Risk
25 Management Partner all reached the same conclusion, PwC policy did not require any

26 additional consultations to move forward with the audit. DX 1651-2. Nonetheless,

27 Messrs. Thorson, Heatley, and Scott decided to initiate a formal consultation with

28 PwC’s national office.

                                            - 18 -
                  PWC’S PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                   Case No. 3:18-CV-2615-AGT
      Case 3:18-cv-02615-AGT Document 159 Filed 02/08/21 Page 27 of 54



 1        The national office assigned a team of expert auditors unaffiliated with the
 2 Cavium engagement to independently examine Plaintiff’s allegations. A senior PwC

 3 partner, Gil Simonetti, whose involvement Plaintiff had expressly requested because

 4 he “trusted Mr. Simonetti to get to the fair conclusion,” led the national office

 5 consultation. DX 1649 at 157:22–158:22.

 6        After thoroughly examining the engagement team’s conclusions and underlying
 7 facts, Mr. Simonetti and other members of the national office agreed with Messrs.

 8 Thorson, Heatley, and Scott that no material weaknesses existed in Cavium’s internal

 9 controls.   DX 1649 at 161:24–162:19; DX 1677.              Plaintiff had three separate
10 conversations with Mr. Thorson, Mr. Heatley, and Mr. Simonetti to discuss the

11 national office’s assessment. During these conversations, Plaintiff expressly agreed

12 with the national office’s and the rest of the audit team’s conclusion and indicated that

13 the national office consultation had resolved all of his concerns. Ex. 5 at 93:10–96:25;

14 Ex. 1 at 33:13–34:14; DX 1649 at 164:12–165:11.

15        Shortly thereafter, Plaintiff signed off on all relevant EGAs, formalizing his
16 agreement that no material weaknesses existed in Cavium’s internal controls. DX

17 1649 at 165:17–167:14, 168:21–24; DX 1270. If Plaintiff truly believed that Cavium

18 had a material weakness (as he alleges now), PCAOB auditing standards and PwC

19 policy required him to document his disagreement. AS 1215.12(b); DX 1651 at 8302–

20 03; 1649 at 44:12–45:11. He did not do so.

21        Recognizing the significance of this evidence, Plaintiff has asserted, for the first
22 time in this case, that he felt “pressured” to sign off because he was concerned about

23 his career prospects at PwC. But no one asserted any alleged pressure. Plaintiff has

24 already admitted that the leader of the national consultation, Mr. Simonetti, never

25 pressured him to agree with PwC’s conclusion. DX 1649 at 165:9–16. Plaintiff’s own

26 imagination invented any “pressure” he supposedly felt, since PwC policies encourage

27 employees to speak up and PwC absolutely prohibits retaliation against auditors who

28 do so. DX 1651-2. In any event, Plaintiff had a professional and ethical obligation to

                                              - 19 -
                   PWC’S PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                    Case No. 3:18-CV-2615-AGT
      Case 3:18-cv-02615-AGT Document 159 Filed 02/08/21 Page 28 of 54



 1 document his disagreement regardless of any supposed “pressure” he felt, AS

 2 1215.12(d), and he could have avoided such “pressure” altogether by asking to

 3 withdraw from the audit. He did neither.

 4        C.     2015 Harmonic Audit
 5        The second audit engagement Plaintiff’s SEC Complaint focuses on is the 2015
 6 year-end audit of Harmonic.       Again, Plaintiff claimed that the entire accounting
 7 department at Harmonic was “incompetent.” And again, Plaintiff based his conclusion

 8 on a few internal control deficiencies and his disagreements with Harmonic’s

 9 professional financial staff, while ignoring facts flatly contradicting his conclusions.

10 DX 1649 at 98:6–22; DX 1672-10–14.

11        Importantly, at no point during the Harmonic audit did Plaintiff disagree with
12 the company’s or his team’s conclusion that no material weaknesses existed. Just the

13 opposite: Plaintiff signed off as the reviewing Senior Manager on all relevant EGAs,

14 affirming that PwC had appropriately evaluated and documented all deficiencies in

15 Harmonic’s internal controls. DX 1649 at 108:16–109:3, 110:22–111:5. Plaintiff also

16 verbally informed the Engagement Leader (Stig Haavardtun) that Plaintiff did not have

17 concerns about the team’s conclusions. Ex. 2 at 48:5–12. It is telling that Plaintiff

18 accused Harmonic’s accounting department of incompetence only after Harmonic

19 employees complained about Plaintiff’s chronic communication failures and other

20 behavioral issues.

21        Plaintiff also makes unsupported allegations with respect to one narrow issue
22 that arose during the audit relating to an error in Harmonic’s accounting of its deferred

23 revenue. In short, Plaintiff alleges that Mr. Haavardtun insisted on using an unduly

24 small sample size of 60 contracts to estimate the effect of an error on Harmonic’s

25 revenue numbers, while Plaintiff asserted that the engagement team must review every

26 single contract (hundreds of thousands in total). FAC ¶¶ 48–52. Plaintiff’s allegations

27 are false. Mr. Haavardtun did not instruct Plaintiff to use a sample size of 60 contracts

28 to estimate the error. Ex. 2 at 41:21–42:1. Regardless, the Harmonic engagement

                                             - 20 -
                   PWC’S PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                    Case No. 3:18-CV-2615-AGT
         Case 3:18-cv-02615-AGT Document 159 Filed 02/08/21 Page 29 of 54



 1 team consulted with PwC’s national office on this issue, and both the national office

 2 and engagement team concluded that sampling was appropriate. Id. at 42:5–46:9; JX

 3 26. Plaintiff expressly agreed with that conclusion, as well as the fact that Harmonic’s

 4 error did not constitute a material weakness in its controls. 7 DX 1649 at 108:21–110:4;

 5 DX 1671; DX 1116.

 6 VI.      Plaintiff Admits to Serious Misconduct and False Statements
 7          In response to Plaintiff’s whistleblower complaint, the SEC initiated an
 8 investigation into PwC’s 2013 and 2014 Cavium audits. On April 28, 2017, in a letter

 9 addressed to PwC’s Assistant General Counsel, the SEC requested various documents

10 relating to the Cavium audits it was investigating. JX 20. PwC retained Orrick,

11 Herrington & Sutcliffe LLP (“Orrick”) to conduct an internal investigation and

12 respond to the SEC’s document requests. The then-head of Orrick’s White Collar

13 Criminal Defense practice, Walter Brown, led the investigation. Dkt. 85-06 (“Brown

14 Decl.”) ¶ 2.

15          During that investigation, Mr. Brown and his team met with various individuals
16 who worked on the Cavium audits subject to the SEC’s investigation.                     Because
17 Plaintiff served as Senior Manager on those audits, Mr. Brown, other attorneys from

18 Orrick, and representatives from PwC’s Office of General Counsel met with Plaintiff

19 for two interviews on June 14, 2017 and July 21, 2017. Brown Decl. ¶ 3. Each

20 interview lasted approximately three hours. Id.

21          During the first interview on June 14, 2017, Plaintiff volunteered that he had
22 engaged in misconduct during the 2014 Cavium audit. As Plaintiff explained, PwC’s

23 national office team—which was conducting an independent assessment of Cavium’s

24 controls in response to Plaintiff’s disagreement discussed above—had raised a

25 question as to whether one of Cavium’s internal controls was sufficient to catch

26

27   Plaintiff makes a number of other inflammatory accusations, including claims that Mr. Haavardtun
     7

   told Plaintiff that PwC had to ignore material weaknesses at Harmonic. FAC ¶¶ 50, 55, 57. All of
28 these allegations are false, as PwC will prove at trial. Ex. 2 at 77:20–78:11, 50:17–20.

                                                  - 21 -
                     PWC’S PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                      Case No. 3:18-CV-2615-AGT
      Case 3:18-cv-02615-AGT Document 159 Filed 02/08/21 Page 30 of 54



 1 material tax disclosure errors. Brown Decl., Ex. 1 at PwC_B00006240. Plaintiff

 2 represented that he addressed the national office’s concern by creating from whole

 3 cloth and then falsely documenting an internal control that did not actually exist at

 4 Cavium. Id. ¶ 4, Ex. 1 at PwC_B00006240. Specifically, Plaintiff said that he falsely

 5 wrote in PwC’s work papers that Cavium had a control that required Cavium

 6 management to investigate fluctuations in the company’s deferred tax balances if those

 7 fluctuations exceeded $10 million. Id., Ex. 1 at PwC_B00006240. This fabrication

 8 constitutes serious misconduct in violation of Plaintiff’s professional responsibilities.

 9        Because Orrick and PwC wanted to understand Plaintiff’s conduct more
10 completely, they interviewed him again on July 21, 2017. During that interview, Mr.

11 Brown showed Plaintiff edits he had made to a March 1, 2015 memorandum that

12 discussed certain Cavium internal controls.        Consistent with his first interview,
13 Plaintiff stated several different times that his edits to the memorandum were

14 fabrications that did not accurately describe, according to his understanding, the

15 internal controls in place at Cavium at the time. Rather, Plaintiff asserted that he had

16 fabricated an internal control and falsely documented it. Id. ¶¶ 5–6.

17        Importantly, Plaintiff made the same representations in his SEC Complaint and
18 a draft SEC Complaint that he prepared. Plaintiff’s SEC Complaint describes a fake

19 control that Plaintiff claimed to have created for Cavium. Plaintiff wrote to the SEC

20 that this control “was created the night before the filing of the 10-K,” “was not noted

21 during the walkthrough,” and instead “constituted a documentation exercise.” DX

22 1649 at 254:14–255:19; DX 1672-9 (emphasis added). A draft of this SEC Complaint

23 that Plaintiff had prepared makes even more direct assertions that Plaintiff had

24 fabricated a control. Plaintiff wrote that the PwC audit opinion “was able to be issued

25 thanks to me creating a control the day before the filing of the Form 10-K which was

26 never documented nor discussed with the [c]ompany.” DX 1689-2 (emphasis added).

27        In sum, the overwhelming evidence proves that Plaintiff asserted during two
28 separate interviews with PwC’s outside counsel that he had fabricated a control and

                                             - 22 -
                   PWC’S PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                    Case No. 3:18-CV-2615-AGT
      Case 3:18-cv-02615-AGT Document 159 Filed 02/08/21 Page 31 of 54



 1 falsified audit documentation. Plaintiff cannot contest this. Even if Plaintiff concocts

 2 an alternative explanation at trial, he has already admitted in response to PwC’s

 3 Requests for Admission that he cannot recall what he said during his interviews. See

 4 Hartford Underwriters Insurance Company v. Jobber's Wholesale, Inc., 2015 WL

 5 12765462, at *2 (C.D. Cal. July 13, 2015) (“Admissions made in requests for

 6 admission are binding and cannot be explained away or contradicted by other

 7 evidence.”).

 8 VII. PwC Terminates Plaintiff on Account of His Misconduct

 9        In light of Plaintiff’s statements that he had fabricated an internal control and
10 audit documentation, PwC terminated Plaintiff for cause on August 17, 2017.

11 Although PwC had not completed its investigation, Plaintiff’s statements required his

12 termination. Specifically, Plaintiff had either (a) fabricated a client’s internal control

13 and made false statements in PwC’s working papers or (b) lied that he had done so

14 during the course of an internal investigation. Simon Decl. ¶ 6. Either alternative

15 constitutes misconduct requiring Plaintiff’s termination. Id.

16        The Managing Partner of PwC’s U.S. Assurance Practice, Mark Simon, made
17 the decision to terminate Plaintiff. Id. ¶ 3. At the time Mr. Simon made that decision,

18 he did not know that Plaintiff had filed his SEC Complaint. Id. ¶ 7. Nothing in the

19 record so much as suggests otherwise, and Plaintiff’s interrogatory responses do not

20 even identify Mr. Simon as one of the individuals who allegedly knew of Plaintiff’s

21 whistleblowing. DX 1595-2–3. Plaintiff further admitted at his deposition that he

22 never spoke to Mr. Simon about his alleged whistleblowing and did not know whether

23 anyone else had. DX 1649 at 255:20–256:16. In fact, Plaintiff indicated that he had

24 never even met Mr. Simon. Id.

25 VIII. The SEC and Other Government Entities Take No Enforcement Action

26        after Investigating Plaintiff’s Complaints
27        At all times during the SEC’s investigation, PwC provided its full cooperation
28 and support. Among other things, PwC produced responsive documents concerning

                                              - 23 -
                   PWC’S PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                    Case No. 3:18-CV-2615-AGT
      Case 3:18-cv-02615-AGT Document 159 Filed 02/08/21 Page 32 of 54



 1 the audits at issue (PwC made seven document productions to the SEC) and complied

 2 with the SEC’s interview requests. During the course of the investigation, the SEC

 3 interviewed Plaintiff on four separate occasions. In February 2018, the SEC closed its

 4 investigation without taking any enforcement action.         DX 1524.     Plaintiff then
 5 appealed unsuccessfully to the SEC Office of Inspector General. DX 1643.

 6        Since then, Plaintiff has continued his “crusade.” He petitioned to testify before
 7 Congress about his beliefs regarding wide-spread regulatory failings and corruption.

 8 Plaintiff also made similar complaints about PwC to the California Board of

 9 Accountancy, the FBI, the PCAOB, the County of Santa Clara District Attorney, the

10 California Department of Fair Employment and Housing, the California Department

11 of Justice, the U.S. Department of Labor, U.S. Senator Elizabeth Warren’s Office, U.S.

12 Senator Dianne Feinstein’s Office, and former U.S. Senator Kamala Harris’s Office.

13 DX 1631. Like the SEC, none of these entities has taken any enforcement action

14 against PwC.

15 IX.    Plaintiff Tries to “Blow up” His Subsequent Employers
16        A few weeks before Plaintiff represented to Orrick that he had fabricated an
17 internal control, PwC informed him that he would not make partner at the firm. PwC

18 did so pursuant to its “Friends of the Firm” program, which identified more than 140

19 Senior Managers with at least five years of experience who were “not in the partner

20 pipeline.” Ex. 6 at 27:6–15; DX 1200. PwC had many Senior Managers at the time

21 but was able to admit only a fraction of them to the partnership. Those who were not

22 competitive    candidates and who underperformed—including Plaintiff—were
23 encouraged to find new employment, but the timing was flexible. Ex. 6 at 29:23–

24 30:18; Ex. 5 at 71:5–73:19. Ultimately, PwC terminated Plaintiff because of his

25 serious misconduct discussed above—not pursuant to the Friends of the Firm program.

26        Armanino LLP. After learning of the Friends of the Firm program, but before
27 his termination for misconduct, Plaintiff accepted in writing an offer to join another

28 auditing firm, Armanino LLP. DX 1047-11–13. He held the same title that he had at

                                             - 24 -
                  PWC’S PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                   Case No. 3:18-CV-2615-AGT
      Case 3:18-cv-02615-AGT Document 159 Filed 02/08/21 Page 33 of 54



 1 PwC: “Senior Manager” in Armanino’s “Audit Department.” Id. He also had the same

 2 salary ($190,000), health benefits, a retirement plan, and an annual bonus opportunity.

 3 Id. In other words, Plaintiff fully mitigated his alleged damages even before PwC

 4 terminated his employment.

 5         Plaintiff began working at Armanino on September 11, 2017, but abruptly
 6 resigned only four months later. DX 1649 at 264:14–19. As Plaintiff told his co-

 7 workers, he resigned because his “idea of audit is probably too utopia to find it in

 8 reality and had [he] kept going [he would] have be (sic) always unhappy.” DX 1539.

 9 Plaintiff said that the entire auditing industry is corrupt, that he is “one man against an

10 entire system,” and that he “blew up Armanino in less than two months.” DX 1692-

11 2-3. Consistent with his conduct at PwC, Plaintiff also filed a complaint against

12 Armanino with the California Board of Accountancy. DX 1631.

13         SOAProjects, Inc. After leaving Armanino, Plaintiff joined an accounting and
14 advisory firm named SOAProjects, Inc. He held the same title of Senior Manager and

15 earned the same salary of $190,000. DX 1649 at 265:9–269:22. He also had health

16 insurance and other benefits, including a retirement plan and the opportunity to earn

17 quarterly bonuses. Id.; see also DX 1542-20–23.

18         On May 23, 2019, Plaintiff’s employment at SOAProjects ended after
19 SOAProjects evaluated his performance and concluded that he had a number of

20 behavioral and interpersonal issues. Such issues had an “adverse effect on the overall

21 [] work environment,” “resulted in a noticeable loss of trust with team members,” and

22 “irreparably harmed the collaborative work environment.”           DX 1583, DX 1584.
23 (These behavioral problems are, of course, strikingly similar to those documented at

24 PwC.)

25         RoseRyan. After SOAProjects, Plaintiff obtained a new job as a Consultant at
26 an accounting and advisory services firm named RoseRyan, effective December 2,

27 2019. DX 1581. Plaintiff earned a salary of $165,000 and received full health benefits,

28

                                              - 25 -
                   PWC’S PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                    Case No. 3:18-CV-2615-AGT
        Case 3:18-cv-02615-AGT Document 159 Filed 02/08/21 Page 34 of 54



 1 a retirement plan, and the opportunity to earn a bonus. Id. Plaintiff left RoseRyan less

 2 than a year after joining the firm, in or around May 2020. See DX 1592.

 3         Engine Room Consulting Services, Inc.           Today, Plaintiff works as an
 4 “Account[ing]/Controller” at a company called Engine Room Services, Inc. DX 1592.

 5 He earns a salary of $190,000 and receives full benefits. Id.; DX 1592-31.

 6 X.      Plaintiff Suffers No Emotional Distress as a Result of His Termination
 7         from PwC
 8         Plaintiff claims that he has suffered emotional distress from being terminated
 9 from PwC because he purportedly has had “suicidal ideations, a lack of a sense of

10 purpose and self-worth, depression, and feelings of isolation.” DX 1595-5. His own

11 medical records demonstrate that these claims are false. In September 2017, shortly

12 after his termination, Plaintiff started regularly seeing a Marriage and Family

13 Therapist, Ed Sarrett. Mr. Sarrett has not observed any “suicidality,” “violent ideation

14 toward himself or others,” or “[signs of] isolation” in Plaintiff since September 2017.

15 JX 28-2–4. Plaintiff’s physician records from December 12, 2017—approximately

16 four months after his termination—similarly state that he has had “[n]o depression,

17 anxiety, or stress, suicidal ideations or plans.” DX 1492–243–44.

18         In fact, since Plaintiff’s termination, Mr. Sarrett has found that Plaintiff’s
19 “general appearance [has been] completely normal” and he “[has exhibited a] normal

20 range of emotions” and “motivation to work [and] get things done.” JX 28-2–3.

21 Plaintiff has maintained an active “social life,” has remained physically active, and has

22 engaged in some of his favorite hobbies. Id. For these reasons, Mr. Sarrett concluded

23 that Plaintiff is “functioning well” and “[d]oesn’t meet criteria for [generalized anxiety

24 disorder] or [m]ajor [d]epression.”     Id. at 28-5, 28-10. Mr. Sarrett also has not
25 prescribed any medical treatment for Plaintiff and has no reason to refer Plaintiff to a

26 psychiatrist or psychologist. DX 1694 at 26:6–13.

27

28

                                              - 26 -
                   PWC’S PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                    Case No. 3:18-CV-2615-AGT
        Case 3:18-cv-02615-AGT Document 159 Filed 02/08/21 Page 35 of 54



 1                          PROPOSED FINDINGS OF FACT
 2 I.      Plaintiff’s Tenure at PwC
 3         1.    In 2004, Plaintiff joined PwC’s Assurance Practice in San Jose. Dkt. 141
 4 at 13. He was promoted to Senior Manager in 2010 and held that position until his

 5 termination in August 2017. Id.

 6         2.    During Plaintiff’s tenure as Senior Manager, PwC documented a number
 7 of issues with Plaintiff’s behavior and performance, including issues relating to his

 8 lack of management, judgment, interpersonal, and communication skills. See, e.g.,

 9 JX 2.

10         3.    Plaintiff’s behavior and performance issues pre-date his alleged
11 whistleblowing.

12         4.    Because of those performance issues, PwC removed Plaintiff from the
13 Cavium and Harmonic audit engagements and gave him negative performance

14 reviews.

15         5.    Plaintiff failed to establish by a preponderance of the evidence that his
16 alleged whistleblowing was a contributing factor in PwC’s decisions to give him

17 negative performance reviews and remove him from the Cavium and Harmonic audit

18 engagements.

19         6.    Alternatively, the Court finds by clear and convincing evidence that PwC
20 gave Plaintiff negative reviews and removed him from the Cavium and Harmonic audit

21 engagements for legitimate, non-retaliatory reasons.

22         7.    After removing Plaintiff from the Cavium and Harmonic audit
23 engagements, PwC continued to staff Plaintiff on other audits and appropriate projects.

24         8.    Plaintiff failed to establish by a preponderance of the evidence that his
25 alleged whistleblowing was a contributing factor in PwC’s decision to not staff him on

26 a project for Pacific Biosciences, Inc.

27

28

                                             - 27 -
                   PWC’S PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                    Case No. 3:18-CV-2615-AGT
         Case 3:18-cv-02615-AGT Document 159 Filed 02/08/21 Page 36 of 54



 1          9.    Alternatively, the Court finds by clear and convincing evidence that
 2 PwC’s decision to not staff Plaintiff on a project for Pacific Biosciences, Inc. was

 3 legitimate and non-retaliatory

 4          10.   At no point in his career at PwC was Plaintiff a candidate to become a
 5 PwC partner.

 6 II.      Plaintiff’s SEC Complaint
 7          11.   In November 2016, Plaintiff filed a whistleblower complaint against PwC
 8 with the SEC. Dkt. 141 at 13.

 9          12.   In the SEC Complaint, Plaintiff primarily alleged that PwC failed to
10 evaluate, conclude, and document material weaknesses in the internal controls of two

11 companies—Cavium and Harmonic—during PwC’s year-end audits of those

12 companies’ internal controls over financial reporting. DX 1672.

13          13.   At the time of each of the audits at issue, Plaintiff expressly agreed in
14 writing that no material weaknesses existed in the internal controls of Cavium and

15 Harmonic. DX 1270. Had Plaintiff disagreed, he would have had a professional

16 obligation to document that disagreement in the audit work papers. AS 1215.12(d).

17 He did not do so.

18          14.   During each of the audits at issue, PwC reached a reasonable conclusion
19 that no material weaknesses existed in the internal controls over financial reporting of

20 Cavium or Harmonic. Plaintiff has presented no evidence that any auditor (including

21 Plaintiff) disagreed, or that a reasonable auditor would disagree, with PwC’s

22 conclusions.

23          15.   Plaintiff failed to establish by a preponderance of the evidence that, at the
24 time of each of the audits at issue, he in fact believed that PwC had violated any statute,

25 rule, or regulation. Plaintiff also failed to establish by a preponderance of the evidence

26 that, at the time of each of the audits at issue, he reported his alleged belief to the

27 government, a law enforcement agency, or a person at PwC with authority over

28 Plaintiff or with authority to investigate, discover, or correct the alleged legal violation.

                                               - 28 -
                    PWC’S PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                     Case No. 3:18-CV-2615-AGT
      Case 3:18-cv-02615-AGT Document 159 Filed 02/08/21 Page 37 of 54



 1          16.   Plaintiff failed to establish by a preponderance of the evidence that, at the
 2 time of each of the audits at issue, a reasonable auditor with the same training and

 3 experience as Plaintiff would have concluded that PwC violated a statute, rule, or

 4 regulation.

 5          17.   Plaintiff failed to establish by a preponderance of the evidence that, at the
 6 time he filed the SEC Complaint, he in fact believed that PwC violated a statute, rule,

 7 or regulation in connection with the audits at issue.

 8          18.   Plaintiff failed to establish by a preponderance of the evidence that, at the
 9 time Plaintiff filed the SEC Complaint, a reasonable auditor with the same training and

10 experience as Plaintiff would have concluded that PwC violated a statute, rule, or

11 regulation in connection with the audits at issue.

12 III.     PwC’s Termination of Plaintiff’s Employment
13          19.   On August 17, 2017, PwC terminated Plaintiff’s employment. Dkt. 141
14 at 13.

15          20.   Plaintiff failed to establish by a preponderance of the evidence that his
16 alleged whistleblowing was a contributing factor in PwC’s termination decision.

17          21.   Alternatively, the Court finds by clear and convincing evidence that PwC
18 terminated Plaintiff’s employment for legitimate, non-retaliatory reasons.

19          22.   During two separate interviews, on June 14, 2017 and June 21, 2017,
20 Plaintiff represented to PwC’s outside counsel and representatives of PwC’s Office of

21 General Counsel that Plaintiff had documented an internal control that did not exist

22 during the 2014 Cavium year-end audit.

23          23.   PwC determined that Plaintiff’s statements warranted his termination
24 because he had either (a) fabricated an internal control and made false statements in

25 PwC’s audit work papers or (b) lied that he had done so during the course of an internal

26 investigation.    Either scenario constitutes a legitimate, non-retaliatory reason for
27 Plaintiff’s termination.

28

                                               - 29 -
                    PWC’S PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                     Case No. 3:18-CV-2615-AGT
      Case 3:18-cv-02615-AGT Document 159 Filed 02/08/21 Page 38 of 54



 1        24.   The Managing Partner of PwC’s U.S. Assurance Practice, Mark Simon,
 2 made the decision to terminate Plaintiff.

 3        25.   Plaintiff failed to establish by a preponderance of the evidence that Mr.
 4 Simon knew of Plaintiff’s whistleblower complaint to the SEC or that individuals with

 5 a retaliatory animus toward Plaintiff influenced Mr. Simon’s termination decision.

 6        26.   Plaintiff failed to establish by a preponderance of the evidence that he
 7 suffered any emotional distress as a result of his termination from PwC.

 8        27.   Before his termination from PwC, Plaintiff displayed a significant amount
 9 of hostility, animosity, and antagonism toward PwC and his former supervisors. Since

10 his termination, Plaintiff’s antagonism toward PwC has only intensified. The Court

11 finds by a preponderance of the evidence that the employment relationship between

12 Plaintiff and PwC cannot be repaired.

13 IV.    Plaintiff’s Subsequent Employments
14        28.   Prior to his termination from PwC, Plaintiff accepted an offer from
15 Armanino LLP to work as a “Senior Manager” in Armanino’s “Audit Department.”

16 DX 1047. While Plaintiff had the option of starting at Armanino before his termination

17 date, he chose to delay his start date until September 11, 2017. At Armanino, Plaintiff

18 earned the same annual salary he had earned at PwC at the time of his termination

19 ($190,000) and received health benefits, a retirement plan, and an annual bonus

20 opportunity. Id. In January 2018, Plaintiff voluntarily resigned from Armanino.

21        29.   In February 2018, Plaintiff joined an accounting and advisory firm called
22 SOAProjects, Inc. He held the same title of Senior Manager and earned the same

23 salary of $190,000. DX 1542. He also had health insurance and other benefits,

24 including a retirement plan and the opportunity to earn quarterly bonuses. Id. On May

25 23, 2019, Plaintiff’s employment at SOAProjects ended “by mutual agreement” after

26 SOAProjects evaluated his performance and concluded that he had a number of

27 behavioral and interpersonal issues that had an “adverse effect on the overall [] work

28

                                               - 30 -
                  PWC’S PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                   Case No. 3:18-CV-2615-AGT
         Case 3:18-cv-02615-AGT Document 159 Filed 02/08/21 Page 39 of 54



 1 environment,” “resulted in a noticeable loss of trust with team members,” and

 2 “irreparably harmed the collaborative work environment.” DX 1583, DX 1584.

 3          30.    On December 2, 2019, Plaintiff obtained a job as a Consultant at an
 4 accounting and advisory services firm named RoseRyan. DX 1581. Plaintiff earned

 5 a salary of $165,000 and received full health benefits, a retirement plan, and the

 6 opportunity to earn a bonus.           Id. Plaintiff voluntarily ended his employment at
 7 RoseRyan in or around May 2020.

 8          31.    On      June      1,     2020,      Plaintiff     began      working       as     an
 9 “Account[ing]/Controller” at Engine Room Services, Inc. DX 1592. He continues to

10 work at Engine Room Services to this day. Id. Plaintiff earns a salary of $190,000

11 and receives full benefits. Id.; DX 1592-31.

12                           PROPOSED CONCLUSIONS OF LAW
13 I.       Plaintiff Has Not Established Liability on His Remaining Claims 8
14          A.     Plaintiff Has Not Established That PwC Retaliated Against Him in
15                 Violation of the Sarbanes-Oxley Act
16          1.     Courts use a “burden-shifting procedure” to assess whistleblower claims
17 brought under § 1514A of the Sarbanes-Oxley Act (SOX). Van Asdale v. Int'l Game

18 Tech., 577 F.3d 989, 996 (9th Cir. 2009); Harp v. Charter Commc'ns, Inc., 558 F.3d

19 722, 723 (7th Cir. 2009).

20          2.     The plaintiff bears the initial burden to establish “a prima facie case of
21 retaliatory discrimination.” Van Asdale, 577 F.3d at 996. To make out a prima facie

22 case, the plaintiff “must prove by a preponderance of the evidence that (1) she engaged

23

24   8
       Plaintiff’s claims under Labor Code § 98.6 and wrongful termination are derivative of his SOX and
25   Labor Code § 1102.5 claims. See FAC ¶¶ 101, 113; Weingand v. Harland Fin. Sols., Inc., 2012 WL
     3537035, at *7 (N.D. Cal. Aug. 14, 2012) (noting that Labor Code § 98.6 “can be applied only to
26   conduct protected by the Labor Code” and the plaintiff’s § 98.6 claim was predicated on alleged
     “whistleblowing activity under §1102.5”); Rielly v. D.R. Horton, Inc., 2008 WL 4330299, at *6 (C.D.
27   Cal. Sept. 17,2008) (“Plaintiff’s claim for wrongful termination violating SOX is essentially a
     whistleblower claim under SOX.”). The Court therefore analyzes only Plaintiff’s SOX and Labor
28   Code § 1102.5 claims. Because the Court concludes that the SOX and Labor Code § 1102.5 claims
     fail, the Labor Code § 98.6 and wrongful termination claims fail alongside them.
                                                    - 31 -
                      PWC’S PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                       Case No. 3:18-CV-2615-AGT
      Case 3:18-cv-02615-AGT Document 159 Filed 02/08/21 Page 40 of 54



 1 in protected activity; (2) the employer knew that she engaged in the protected activity;

 2 (3) she suffered an unfavorable personnel action; and (4) the protected activity was a

 3 contributing factor in the unfavorable action.” Harp, 558 F.3d at 72. If the plaintiff

 4 meets this initial burden, the burden shifts back to the employer to show by “clear and

 5 convincing evidence that it would have taken the same adverse employment action in

 6 the absence of the plaintiff’s protected activity.” Van Asdale, 577 F.3d at 996.

 7               1.       Plaintiff Has Not Established a Prima Facie Case of Retaliation
 8        3.     Plaintiff has not established three essential elements of a prima facie case
 9 of retaliation under SOX. Specifically, Plaintiff has not shown that (1) he engaged in

10 protected activity; (2) Mark Simon—the PwC partner who terminated Plaintiff—was

11 aware of Plaintiff’s alleged protected activity; or (3) Plaintiff’s protected activity was

12 a contributing factor in Mr. Simon’s decision to terminate him.

13        4.     First, Plaintiff has not shown that he engaged in protected activity
14 because he did not “reasonably believe” that PwC violated any laws or regulations

15 actionable under SOX. Nazif v. Computer Scis. Corp., 2015 WL 3776892, at *5 (N.D.

16 Cal. June 17, 2015).       “As the term ‘reasonably believes’ indicates, this standard
17 ‘involves both a subjective component and an objective component.’” Erhart v. BofI

18 Holding, Inc., 269 F. Supp. 3d 1059, 1072 (S.D. Cal. 2017) (emphasis added).

19 Importantly, SOX requires that the alleged whistleblowing “relate to one of the listed

20 categories of fraud or securities violations [in 18 U.S.C. § 1514A(a)(1)].” Van Asdale,

21 577 F.3d at 996–97. For Plaintiff, this means he must have had both an objectively

22 and subjectively reasonable belief that PwC engaged in “shareholder fraud.” Nazif,

23 2015 WL 3776892, at **5–6.

24        5.     Plaintiff has not presented evidence demonstrating his subjective belief
25 that PwC had engaged in any illegal activity, let alone shareholder fraud. At the time

26 of each of the Cavium and Harmonic audits at issue, Plaintiff did not complain about

27 any perceived legal violations to the government or anyone at PwC. Although Plaintiff

28 later alleged in his SEC Complaint that PwC failed to document material weaknesses

                                               - 32 -
                      PWC’S PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                       Case No. 3:18-CV-2615-AGT
          Case 3:18-cv-02615-AGT Document 159 Filed 02/08/21 Page 41 of 54



 1 during those audits, his contemporaneous actions show that he did not, in fact, believe

 2 that any material weaknesses actually existed. Indeed, Plaintiff signed off on all audits

 3 at issue as reviewing Senior Manager, thus confirming that his team had appropriately

 4 evaluated, concluded, and documented all internal control deficiencies. For this reason

 5 alone, Plaintiff’s SOX claim fails. See Nance v. Time Warner Cable, Inc., 433 F.

 6 App’x 502, 504 (9th Cir. 2011) (affirming dismissal of SOX claim where plaintiff

 7 certified in a letter that “he did not believe [] there had been any fraudulent activity”);

 8 see also Burdette v. ExpressJet Airlines, Inc., ARB No. 14-059, ALJ No. 2013-AIR-

 9 16 (ARB Jan. 21, 2016) (dismissing retaliation claim because plaintiff’s continued

10 participation in complained-of program showed that he did not subjectively believe his

11 complaints).

12            6.      Even if Plaintiff had established a subjective belief of illegal activity, he
13 has not shown that his belief was objectively reasonable. Because SOX requires that

14 Plaintiff’s alleged whistleblowing relate to shareholder fraud, his complaint “must at

15 least approximate the basic elements of a claim of securities fraud”—i.e., “include a

16 material misrepresentation or omission, scienter, a connection with the purchase or

17 sale of a security, reliance, economic loss, and loss causation.” Van Asdale, 577 F.3d

18 at 996–97. Plaintiff has not made this showing. At best, Plaintiff contends that PwC’s

19 decision to not conclude and document material weaknesses during the audits at issue

20 was incorrect under the relevant auditing standards. But the mere violation of an

21 auditing standard does not amount to shareholder fraud—and therefore cannot satisfy

22 Plaintiff’s burden. See Nazif, 2015 WL 3776892, at *6 (granting summary judgment

23 on SOX whistleblower claim predicated on GAAP violations); see also DSAM Glob.

24 Value Fund v. Altris Software, Inc., 288 F.3d 385, 387, 390 (9th Cir. 2002) (dismissing

25 securities fraud claims predicated on a “seriously botched audit” and failure to

26 recognize GAAP violations). 9

27

28
     9
         While Plaintiff has not proven any of the elements of shareholder fraud, notably absent from his
                                                                                            (Continued...)
                                                      - 33 -
                        PWC’S PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                         Case No. 3:18-CV-2615-AGT
       Case 3:18-cv-02615-AGT Document 159 Filed 02/08/21 Page 42 of 54



 1          7.     Second, Plaintiff has presented no evidence that Mr. Simon knew of
 2 Plaintiff’s SEC Complaint or that any individuals with a retaliatory animus toward

 3 Plaintiff influenced Mr. Simon’s decision to terminate him. Because Mr. Simon acted

 4 as an independent decisionmaker—far removed from Plaintiff’s whistleblowing

 5 allegations—Plaintiff cannot establish a prima facie case of retaliation. See Rielly v.

 6 D.R. Horton, Inc., 2008 WL 4330299, at *1 (C.D. Cal. Sept. 17, 2008) (“[I]t is not

 7 enough that someone in the company was aware of Plaintiff’s complaints. Instead,

 8 Plaintiff must make a showing that the person who actually made the decision to fire

 9 him knew.”); see also id. at *7 (dismissing SOX whistleblower claim because “[the

10 decisionmaker] had no knowledge that Plaintiff had been complaining about the

11 savings reports. Plaintiff cannot dispute this. Plaintiff does not allege that he ever

12 made his complaints directly to [the decisionmaker].                 Indeed, Plaintiff offers no
13 evidence that [the decisionmaker] was aware of his complaints”).

14          8.     Third, Plaintiff has presented no evidence that his alleged protected
15 activity was a contributing factor in Mr. Simon’s termination decision. Harp, 558 F.3d

16 at 72. As noted above, Plaintiff has failed to establish that Mr. Simon knew of his SEC

17 Complaint. See Raad v. Fairbanks N. Star Borough Sch. Dist., 323 F.3d 1185, 1197

18 (9th Cir. 2003) (plaintiff could not prove retaliation with evidence that “most”

19 principals knew of her protected activity without evidence that the “particular

20 principals” who allegedly retaliated knew).              Moreover, as described below, PwC
21 terminated Plaintiff for legitimate, non-retaliatory reasons. 10

22

23 case is any evidence that PwC acted with scienter—that is, acted with an intent to defraud Cavium’s
   or Harmonic’s shareholders. See, e.g., Allen v. Admin. Rev. Bd., 514 F.3d 468, 480 (5th Cir. 2008)
24 (affirming dismissal of SOX claim when the plaintiff had no reasonable belief that the defendant
   acted had a “intent to deceive, manipulate, or defraud”); see also In re Ceridian Corp. Sec. Litig.,
25 504 F. Supp. 2d 603, 616 (D. Minn. 2007) (“The allegations in the complaint reek of incompetence,
   not fraud. . . . It is well established that, in the absence of evidence of fraudulent intent, GAAP
26 violations are insufficient as a matter of law to establish scienter.”)

27
   10
      Plaintiff has also failed to establish that his alleged whistleblowing was a contributing factor in
   any of the other alleged adverse employment actions PwC allegedly took against him during his
28 employment, including giving him negative performance reviews, taking him off two audit
                                                                                          (Continued...)
                                                      - 34 -
                     PWC’S PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                      Case No. 3:18-CV-2615-AGT
       Case 3:18-cv-02615-AGT Document 159 Filed 02/08/21 Page 43 of 54



 1                2.       PwC Has Shown by Clear and Convincing Evidence That It
 2                         Terminated Plaintiff for Legitimate, Non-Retaliatory Reasons
 3         9.     Even if Plaintiff had met his burden of establishing a prima facie case,
 4 PwC has shown “by clear and convincing evidence that it would have terminated

 5 [Plaintiff] even absent any protected activity.” Van Asdale, 577 F.3d at 1005.

 6         10.    Specifically, Plaintiff represented to PwC’s outside counsel that he had
 7 fabricated an internal control and falsified audit documentation during the 2014

 8 Cavium audit.          Given those representations, PwC concluded that Plaintiff’s
 9 termination was warranted because he had either fabricated an internal control and

10 falsified PwC’s audit papers (as he said he did), or lied about having done so in the

11 course of an internal investigation.        Either scenario constitutes a legitimate, non-
12 retaliatory reason for Plaintiff’s termination. See Guitron v. Wells Fargo Bank, NA,

13 619 F. App’x 590, 591 (9th Cir. 2015) (affirming summary judgment where employer

14 proved a legitimate reason for termination by pointing to misconduct the employee

15 had engaged in); Kim v. Boeing Co., 487 F. App’x 356, 357 (9th Cir. 2012) (“Boeing

16 presented clear and convincing evidence of its belief that Kim had been insubordinate

17 and was subject to discharge on that basis.”).

18         11.    To the extent Plaintiff argues that his SEC complaint disclosed his
19 misconduct that provided the basis for PwC’s termination decision, that argument fails.

20 See Dkt. 141 at 6. As an initial matter, PwC terminated Plaintiff because of what he

21 said during his interviews with Mr. Brown and representatives of PwC’s Office of

22 General Counsel—not the allegations in his SEC complaint. In any event, as Judge

23 Seeborg correctly noted, “[o]f course, an employee who reports his or her own

24 wrongdoing likely would not be insulated from termination merely by claiming

25 ‘whistleblower’ status.” Dkt. 107 at 5 n.2; see also Trimmer v. U.S. Dept. of Lab., 174

26

27
   engagements, and not staffing him on a project for Pacific Biosciences Boyd v. Accuray, Inc., 873
28 F. Supp. 2d 1156, 1170 (N.D. Cal. 2012) (dismissing SOX claim because protected activity was not
   a contributing factor in the adverse employment actions).
                                                 - 35 -
                       PWC’S PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                        Case No. 3:18-CV-2615-AGT
      Case 3:18-cv-02615-AGT Document 159 Filed 02/08/21 Page 44 of 54



 1 F.3d 1098, 1104 (10th Cir. 1999) (“[Whistleblower provisions] are not, however,

 2 intended to be used by employees to shield themselves from the consequences of their

 3 own misconduct or failures.”); Wittig v. CSX Transp., Inc., 2017 WL 2177342, at *3

 4 (S.D. Ga. May 17, 2017) (“[A]n employee cannot immunize his own misconduct

 5 simply by reporting it and taking advantage of whistleblower protections.”); Wallender

 6 v. Canadian Nat'l Ry. Co., 2015 WL 10818741, at *17 (W.D. Tenn. Feb. 10, 2015)

 7 (“[W]histleblower statutes are not meant to protect employees who blow the whistle

 8 on their own misconduct.”).

 9        B.    Plaintiff Has Not Established That PwC Retaliated Against Him in
10              Violation of Labor Code § 1102.5
11        12.   Like for SOX claims, courts decide § 1102.5 claims using a “burden-
12 shifting analysis.” Mokler v. Cnty. of Orange, 157 Cal. App. 4th 121, 138 (2007); see

13 also Cal. Lab. Code §§ 1102.5, 1102.6.

14        13.   The plaintiff bears the initial burden of proving retaliatory discrimination
15 “by a preponderance of the evidence.” Cal. Lab. Code § 1102.6. To meet this burden,

16 a plaintiff must show that: “(1) she engaged in a protected activity, (2) her employer

17 subjected her to an adverse employment action, and (3) there is a causal link between

18 the two.” Patten v. Grant Joint Union High Sch. Dist., 134 Cal. App. 4th 1378, 1384

19 (2005); see also Judicial Council Of California Civil Jury Instruction 4603. If the

20 plaintiff makes this initial showing, the burden shifts to the employer “to demonstrate

21 by clear and convincing evidence that the alleged action would have occurred for

22 legitimate, independent reasons even if the employee had not engaged in [protected]

23 activities.” Cal. Lab. Code § 1102.6; see also Judicial Council Of California Civil Jury

24 Instruction 4604.

25        1.    Plaintiff Has Not Established a Prima Facie Case of Retaliation Under
26              Labor Code § 1102.5
27        14.   Plaintiff has failed to establish two essential elements of a prima facie
28 case under Labor Code § 1102.5: (1) a reasonable belief that he had disclosed a

                                             - 36 -
                  PWC’S PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                   Case No. 3:18-CV-2615-AGT
          Case 3:18-cv-02615-AGT Document 159 Filed 02/08/21 Page 45 of 54



 1 violation of state or federal law; and (2) a causal link between his alleged

 2 whistleblowing and his termination.

 3           15.   First, Plaintiff has not established that he had “reasonably based
 4 suspicions of illegal activity.” 11 Fitzgerald v. El Dorado Cnty., 94 F. Supp. 3d 1155,

 5 1172 (E.D. Cal. 2015) (emphasis original); Nejadian v. Cnty. of Los Angeles, 40 Cal.

 6 App. 5th 703, 719 n.13 (2019) (“[T]he trial court should make the legal determination

 7 whether the specified activity would result in a violation of or noncompliance with a

 8 statute, rule, or regulation.”). All that Plaintiff has alleged is that PwC failed to

 9 document material weaknesses during the audits of Cavium and Harmonic.                           As
10 discussed above, however, Plaintiff himself agreed with PwC’s conclusions on those

11 audits and has presented no evidence suggesting that a reasonable auditor would have

12 reached a different conclusion.

13           16.   Regardless, to prevail on this claim, Plaintiff must do more than show a
14 reasonable belief that PwC reached the wrong conclusion during the at-issue audits.

15 As the PCAOB recognizes, audits of companies’ internal controls involve a high

16 degree of professional judgment.            AS 1015.11. Consequently, an audit violates
17 PCAOB standards only if it is so erroneous that it falls outside of the wide range of

18 acceptable judgment calls. AS 1015.03 (explaining that an auditor is not liable for

19 “pure errors of judgment”). Thus, an engagement team may conduct an audit fully “in

20 accordance with [PCAOB] standards” and still “not detect a material weakness in

21 internal control over financial reporting.” AS 1015.10. Here, Plaintiff has presented

22 no evidence that he believed PwC’s evaluation and conclusion on the severity of

23 control deficiencies during that audits at issue was so unreasonable that it violated

24

25    Although California law does not require that a Plaintiff’s whistleblowing relate to shareholder
     11

   fraud, the unlawful conduct Plaintiff claims to have reported to the SEC is PwC’s purportedly
26 “fraudulent” and “deceptive” practices. FAC ¶ 66. Consequently, Plaintiff must show that he
   reasonably believed PwC acted with an intent to defraud in order to prevail on his claims under
27 California law. For the reasons explained above, he has not done so. In any event, as explained
   below, Plaintiff has failed to show that he had a reasonable belief that PwC engaged in any kind of
28 illegal activity—fraudulent or otherwise. See Love v. Motion Indus., Inc., 309 F. Supp. 2d 1128,
   1134 (N.D. Cal. 2004) (“Section 1102.5(b) requires the disclosure of a state or federal violation.”).
                                                   - 37 -
                     PWC’S PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                      Case No. 3:18-CV-2615-AGT
          Case 3:18-cv-02615-AGT Document 159 Filed 02/08/21 Page 46 of 54



 1 PCAOB’s auditing standards. Nor has Plaintiff presented any evidence to suggest that

 2 such a belief would have been reasonable under the circumstances.

 3           17.   Second, Plaintiff has not shown a “causal link” between his alleged
 4 whistleblowing and his termination. Patten, 134 Cal. App. 4th at 1384. As discussed,

 5 the evidence demonstrates that PwC terminated Plaintiff for legitimate, non-retaliatory

 6 reasons. For this reason alone, there is no “casual link” between Plaintiff’s alleged

 7 protected activity and his termination.

 8           18.   Moreover, “[e]ssential to a causal link is evidence that the employer was
 9 aware that the plaintiff had engaged in the protected activity.” Morgan v. Regents of

10 Univ. of Cal., 88 Cal. App. 4th 52, 73 (2000). Because Mr. Simon was not aware of

11 Plaintiff’s alleged whistleblowing and terminated Plaintiff because of the statements

12 he made during PwC’s internal investigation, Plaintiff’s claim fails for this additional

13 reason. See Morgan, 88 Cal. App. 4th at 73 (affirming summary judgment where “all

14 of the actual decision makers” “affirmatively stated in their declarations” that they had

15 no knowledge of the plaintiff’s protected activities); Raad, 323 F.3d at 1197 (plaintiff

16 cannot prove retaliation with evidence that “most” principals knew of her protected

17 activity without evidence that the “particular principals” who allegedly retaliated

18 knew).

19           2.    PwC Has Shown by Clear and Convincing Evidence That It Terminated
20                 Plaintiff for Misconduct
21           19.   As the Court explained in rejecting Plaintiff’s SOX claim, PwC has
22 shown “by clear and convincing evidence” that it would have terminated Plaintiff even

23 absent his alleged whistleblowing. Cal. Lab. Code § 1102.6. Accordingly, Plaintiff’s

24 claim under Labor Code § 1102.5 would fail even if Plaintiff could establish a prima

25 facie case of retaliation. 12

26

27    This same showing defeats Plaintiff’s wrongful termination claim. Because PwC has shown by a
     12

   preponderance of the evidence that it “would have made the same decision without the wrongful
28 termination,” Plaintiff may not recover damages on that claim. Davis v. Farmers Ins. Exch., 245
                                                                                     (Continued...)
                                                 - 38 -
                     PWC’S PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                      Case No. 3:18-CV-2615-AGT
      Case 3:18-cv-02615-AGT Document 159 Filed 02/08/21 Page 47 of 54



 1         C.    Plaintiff’s Whistleblower Claims Are Barred Under the Doctrine of
 2               Unclean Hands
 3         20.   Each of Plaintiff’s whistleblower claims also fails under the equitable
 4 doctrine of unclean hands. To prevail on the unclean hands defense, a defendant must

 5 demonstrate that “[1] that the plaintiff’s conduct is inequitable and [2] that the conduct

 6 relates to the subject matter of [the plaintiff’s] claims.” Amusement Art, LLC v. Life is

 7 Beautiful, LLC, 2016 WL 6998566, at *3 (C.D. Cal. Nov. 29, 2016) (citation omitted)

 8 (alterations in original). The defense applies to both equitable and legal causes of

 9 action. See id. (applying unclean hands to bar a claim under the Lanham Act); Adler

10 v. Fed. Republic of Nigeria, 219 F.3d 869, 877 (9th Cir. 2000) (“In California, the

11 unclean hands doctrine applies not only to equitable claims, but also to legal ones.”).

12         21.   Here, PwC has established both elements of its unclean hands defense:
13         22.   First, PwC has shown that Plaintiff engaged in “inequitable” conduct by
14 representing to PwC’s outside and in-house counsel, as well as to the SEC, that he had

15 fabricated a client’s internal control and falsified audit documentation during an audit.

16 Regardless of whether PwC terminated Plaintiff for this reason, Plaintiff’s

17 representations necessarily mean that he engaged in inequitable, fraudulent conduct—

18 i.e., he either falsified audit documentation or lied about having done so. See, e.g.,

19 Amusement Art, 2016 WL 6998566, at *3 (holding that misrepresentations to the

20 government constituted inequitable conduct).

21         23.   Second, Plaintiff’s misconduct directly relates to the subject matter of his
22 claims. At bottom, Plaintiff alleges that PwC retaliated against him for complaining

23 about certain audits. At the same time, however, Plaintiff engaged in misconduct with

24 respect to the very audits about which he complained. There is therefore a sufficient

25 nexus between Plaintiff’s inequitable conduct and the subject matter of his claims. Id.

26 (“‘[P]recise similarity [of misconduct] is not required’ to raise an unclean hands

27

28 Cal. App. 4th 1302, 1320 (2016); see also id. at 1322 (holding that the same-decision defense
   “applies to claims of wrongful termination in violation of public policy”).
                                                  - 39 -
                   PWC’S PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                    Case No. 3:18-CV-2615-AGT
      Case 3:18-cv-02615-AGT Document 159 Filed 02/08/21 Page 48 of 54



 1 defense.”); see also Ellenburg v. Brockway, Inc., 763 F.2d 1091, 1097 (9th Cir. 1985)

 2 (“[W]hat is material is . . . [that] the manner of dirtying [the plaintiff’s hands] renders

 3 inequitable the assertion of [the plaintiff’s] rights against the defendants.”).

 4        24.    In sum, even assuming PwC retaliated against Plaintiff, “the balance of
 5 equities weighs in favor of permitting [PwC] to assert the [unclean hands] defense.”

 6 Amusement Art, 2016 WL 6998566, at *6.

 7        D.     Plaintiff Has Not Established That PwC Breached His Employment
 8               Agreement
 9        25.    New York law applies to Plaintiff’s breach-of-contract claim. JX 19 ¶ 16.
10 See, e.g., Reddy v. Mediscribes, Inc., 2020 WL 2220202, at *3 (C.D. Cal. Feb. 18,

11 2020) (“[T]he choice-of-law clause in the Employment Agreement is enforceable

12 under California law.”).

13        26.    “Under New York law, to prevail on a breach of contract claim,” the
14 plaintiff “must prove: [i] a contract; [ii] performance of the contract by one party; [iii]

15 breach by the other party; and [iv] damages.” Nielsen Co. (U.S.), LLC v. Success Sys.,

16 Inc., 112 F. Supp. 3d 83, 97 (S.D.N.Y. 2015) (alterations original) (citations omitted).

17        27.    Plaintiff has not established two of these four elements: (1) Plaintiff has
18 not shown that PwC breached Plaintiff’s employment agreement.; and (2) Plaintiff has

19 not shown any harm from the alleged breach.

20        28.    First, Plaintiff has not established that PwC “failed to perform its
21 obligation” under Plaintiff’s employment agreement. Nielson, 112 F. Supp. 3d at 97.

22 Plaintiff contends that PwC breached his employment agreement by failing to provide

23 three-months’ notice before termination. FAC ¶¶ 75, 108–11. But because PwC

24 terminated Plaintiff for misconduct, PwC did not have to provide contractual notice,

25 JX 16 ¶ 5(a).

26        29.    Second, even if Plaintiff could show a breach, he has failed to prove that
27 the alleged breach harmed him. Plaintiff had accepted a comparable job from a new

28 employer before PwC terminated his employment and had the option to start at that

                                              - 40 -
                   PWC’S PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                    Case No. 3:18-CV-2615-AGT
         Case 3:18-cv-02615-AGT Document 159 Filed 02/08/21 Page 49 of 54



 1 job before PwC terminated him. Any damage to Plaintiff flows from his voluntary

 2 choice to delay his start date, not PwC’s alleged breach. See Matter of Gross v. Bd. of

 3 Educ. of Elmsford Union Free Sch. Dist., 78 N.Y.2d 13, 19 (1991) (“Petitioner was

 4 free to reject the employment for personal reasons, but she cannot now be heard to say

 5 that she is entitled to recover the amount of back pay she would have earned during

 6 that time had she accepted it.”).

 7 II.      Plaintiff Is Not Entitled to Any Remedies He Seeks
 8          30.   Even if Plaintiff could prove liability, he cannot recover his claimed
 9 monetary damages or equitable relief. Plaintiff seeks four categories of remedies:

10 (1) economic damages; (2) emotional distress damages; (3) reinstatement; and

11 (4) punitive damages. None of these remedies is appropriate here.

12          A.    Plaintiff Is Not Entitled to Economic Damages
13          31.   Employees have a duty to mitigate damages and “any award for lost
14 wages must be reduced by such sums as the employee earned or might reasonably have

15 earned during the relevant period.” Dyer v. Workers’ Comp. Appeals Bd., 22 Cal. App.

16 4th 1376, 1386 (1994). Employees therefore cannot recover for a “willful loss of

17 earnings,” including the failure to retain comparable employment.         Id. This rule
18 applies to both voluntary and involuntary terminations. Sangster v. United Air Lines,

19 Inc., 633 F.2d 864, 868 (9th Cir. 1980); Stanchfield v. Hamer Toyota, Inc., 37 Cal.

20 App. 4th 1495, 1502–03 (1995) (“[W]here . . . the employee was fired from a

21 substantially similar position for cause, any amount the employee with reasonable

22 effort could have earned by retaining that employment should be deducted from the

23 amount of damages which otherwise would have been awarded.”).

24          32.   Past Economic Damages. Plaintiff has not shown that he has suffered any
25 economic damages. He obtained a new job at Armanino with the same salary and

26 benefits before PwC terminated his employment. After he voluntarily left Armanino,

27 he earned the same salary and received the same benefits at SOAProjects. Today,

28 Plaintiff continues to earn the same salary and benefits at his current employer, Engine

                                             - 41 -
                    PWC’S PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                     Case No. 3:18-CV-2615-AGT
      Case 3:18-cv-02615-AGT Document 159 Filed 02/08/21 Page 50 of 54



 1 Room Consulting Services.      In these circumstances, Plaintiff cannot recover past
 2 economic damages. See Dyer, 22 Cal. App. 4th at 1386.

 3        33.   To the extent Plaintiff seeks lost earnings during the time he worked at
 4 RoseRyan (where he earned $25,000 less than at PwC) or was in between jobs, such

 5 damages are not actionable because they are a result of Plaintiff’s voluntary decision

 6 to quit his employment at Armanino and his misconduct at SOAProjects. Sangster v.

 7 United Air Lines, Inc., 633 F.2d 864, 868 (9th Cir. 1980) (“Courts have long held that

 8 back pay is not to be awarded when . . . [the plaintiff] voluntarily quit[] alternative

 9 employment.”); Stanchfield v. Hamer Toyota, Inc., 37 Cal. App. 4th 1495, 1502–03

10 (1995) (“[I]t is manifest that a jury, in deciding the reasonableness of a wrongfully

11 discharged employee’s efforts to mitigate damages, may properly take into account

12 that employee’s failure to retain comparable employment once it has been secured.”).

13        34.   Future Economic Damages. Plaintiff claims future economic damages
14 based on his allegation that Plaintiff would have made partner at PwC but for his

15 termination. This claim fails for two independent reasons.

16        35.   First, Plaintiff has failed to support his allegation with any evidence other
17 than his own speculation. As a matter of law, Plaintiff has not met his burden to prove

18 future damages. See Toscano v. Greene Music, 124 Cal. App. 4th 685, 696 (2004)

19 (vacating damages award of lost wages “through retirement” because plaintiff’s

20 contention that his employer would have “continued to employ him until the end of

21 his career” was “wholly conjectural”); Cantu v. United States, 2015 WL 4720580, at

22 *35 (C.D. Cal. Aug. 7, 2015) (declining to award damages for future lost wages after

23 a bench trial because “[the plaintiff’s] assertions that he has ‘missed out on th[e]

24 opportunity’ for elevation to foreman status because of his injuries from the accident

25 . . . are speculative and not properly awarded as damages”); Dixon v. City of Coeur

26 d'Alene, 2012 WL 2923149, at *9 (D. Idaho July 18, 2012) (granting remittitur because

27 “[t]he finding that Dixon would have been promoted to Captain . . . was based on

28 speculation and not upon evidence presented at trial”).

                                             - 42 -
                  PWC’S PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                   Case No. 3:18-CV-2615-AGT
      Case 3:18-cv-02615-AGT Document 159 Filed 02/08/21 Page 51 of 54



 1        36.    Second, PwC has established with undisputed evidence that Plaintiff was
 2 not a candidate for PwC partner at any point in his career due to his poor performance

 3 and documented behavioral issues. Regardless, Plaintiff had an equal opportunity to

 4 make partner at his subsequent employers, including Armanino and SOAProjects. See

 5 Dyer, 22 Cal. App. 4th at 1386.

 6        B.     Plaintiff Is Not Entitled to Emotional Distress Damages
 7        37.    “In order to recover damages for emotional distress, the injury suffered
 8 must be severe, i.e., substantial or enduring as distinguished from trivial or transitory.”

 9 Young v. Bank of Am., 141 Cal. App. 3d 108, 114, 190 (1983). A plaintiff seeking

10 damages for emotional distress therefore “must demonstrate more than transitory

11 symptoms . . . and unsupported self-serving testimony,” but must support his claim

12 with “corroborating testimony or medical or psychological evidence.” Costa v. Nat’l

13 Action Fin. Servs., 634 F. Supp. 2d 1069, 1078 (E.D. Cal. 2007).

14        38.    Plaintiff has not presented any such evidence and has relied exclusively
15 on his self-serving testimony. Indeed, Plaintiff’s therapist has observed that Plaintiff

16 is “functioning well,” “[d]oesn’t meet criteria for [generalized anxiety disorder] or

17 [m]ajor [d]epression,” and “has exhibited a complete and normal range of emotions”

18 and “motivation to work and get things done.” JX 28-2–5, 10. Plaintiff’s physician

19 similarly noted that Plaintiff has had “[n]o depression, anxiety, or stress, suicidal

20 ideations or plans.” DX 1492-243–44. Under these circumstances, Plaintiff is not

21 entitled to any emotional distress damages. See Costa, 634 F. Supp. 2d at 1078

22 (granting motion for summary judgment on emotional distress claim based on

23 plaintiff’s testimony that she was upset and angry because “unsupported self-serving

24 testimony by a plaintiff is not sufficient,” there were no corroborating witnesses or

25 documents, and the plaintiff’s alleged distress was merely “transitory in nature”).

26

27

28

                                              - 43 -
                   PWC’S PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                    Case No. 3:18-CV-2615-AGT
      Case 3:18-cv-02615-AGT Document 159 Filed 02/08/21 Page 52 of 54



 1        C.     Plaintiff Is Not Entitled to Reinstatement
 2        39.    “Reinstatement is an equitable remedy within the discretion of the trial
 3 judge.” Rabkin v. Oregon Health Scis. Univ., 350 F.3d 967, 977 (9th Cir. 2003). This

 4 equitable remedy is not appropriate here for two independent reasons.

 5        40.    First, Plaintiff’s misconduct during his employment at PwC precludes
 6 reinstatement. Even in the absence of any alleged retaliation, Plaintiff either fabricated

 7 a client’s internal control and falsified audit documentation or lied about doing so

 8 during an internal investigation. As discussed above, PwC has credibly shown that it

 9 cannot employ an auditor who engaged in such behavior. Reinstatement is therefore

10 not a proper remedy. McKennon v. Nashville Banner Pub. Co., 513 U.S. 352, 362

11 (1995) (“It would be both inequitable and pointless to order the reinstatement of

12 someone the employer would have terminated, and will terminate, in any event and

13 upon lawful grounds.”); see also Murillo v. Rite Stuff Foods, Inc., 65 Cal. App. 4th

14 833, 845 (1998) (denying reinstatement where the employee had made material

15 misrepresentations about her employment).

16        41.    Second, the “hostility [and] antagonism between the parties renders
17 reinstatement practically infeasible.” Teutscher v. Woodson, 835 F.3d 936, 951 (9th

18 Cir. 2016). Plaintiff has shown a significant amount of hostility and antagonism for

19 PwC that has only strengthened since he initiated this lawsuit. Given this “complete

20 breakdown” in Plaintiff’s relationship with PwC, the Court will not reinstate Plaintiff

21 to his position. Rabkin, 350 F.3d at 978.

22        D.     Plaintiff Has Not Presented Clear and Convincing Evidence
23               Justifying Punitive Damages
24        42.    California courts have “recognized the disfavored nature of punitive
25 damage awards.” Piscitelli v. Friedenberg, 87 Cal. App. 4th 953, 980 (2001). Punitive

26 damages “should be granted with the greatest of caution . . . [and] only in the clearest

27 of cases.” Henderson v. Sec. Nat. Bank, 72 Cal. App. 3d 764, 771 (1977).

28

                                              - 44 -
                   PWC’S PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                    Case No. 3:18-CV-2615-AGT
          Case 3:18-cv-02615-AGT Document 159 Filed 02/08/21 Page 53 of 54



 1           43.   A plaintiff can obtain punitive damages only if she proves by “clear and
 2 convincing evidence” that the defendant acted with “malice, fraud, or oppression.”

 3 Pac. Gas & Elec. Co. v. Superior Court, 24 Cal. App. 5th 1150, 1158 (2018) (citing

 4 Cal. Civ. Code § 3294). Neither negligence nor recklessness is enough to meet this

 5 test; rather, courts require an “evil” act. G.D. Searle & Co. v. Superior Court, 49 Cal.

 6 App. 3d 22, 31 (1975) (“[S]ection 3294 views evil motive as the central, essential

 7 factor in the malice which justifies an exemplary award.”); see also Am. Airlines, Inc.

 8 v. Sheppard, Mullin, Richter & Hampton, 96 Cal. App. 4th 1017, 1048–50 (2002)

 9 (plaintiff must prove defendant had an “evil motive” and its conduct has “the character

10 of outrage frequently associated with crime”).

11           Plaintiff has not presented any evidence—let alone clear and convincing
12 evidence—that PwC engaged in any “evil” conduct. At most, Plaintiff contends that

13 PwC terminated him for a retaliatory purpose. But “termination for an improper

14 reason” is “insufficient to support a finding of despicable conduct, because such an

15 action is not vile, base, or contemptible.” Scott v. Phoenix Sch., Inc., 175 Cal. App.

16 4th 702, 705 (2009). Punitive damages are therefore improper. See Escriba v. Foster

17 Poultry Farms, 793 F. Supp. 2d 1147, 1168 (E.D. Cal. 2011) (dismissing punitive

18 damages claim where plaintiff could show “nothing more than the basic elements of

19 wrongful termination”); Mathieu v. Norrell Corp., 115 Cal. App. 4th 1174, 1190–91

20 (2004) (dismissing punitive damages claim because even illegal termination did not

21 “constitute, oppression, fraud, or malice” warranting punitive damages). 13

22                                         CONCLUSION
23           In light of the above findings of fact and conclusions of law, the Court ORDERS
24 and will enter Judgment in favor of Defendant PwC on all of Plaintiff’s remaining

25 claims.

26

27
      As to Plaintiff’s claim under federal law, SOX does not provide for an award of punitive damages
     13

28 for whistleblower retaliation. See, e.g., Jones v. Home Fed. Bank, 2010 WL 255856, at *5 (D. Idaho
   Jan. 14, 2010).
                                                     - 45 -
                     PWC’S PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                      Case No. 3:18-CV-2615-AGT
       Case 3:18-cv-02615-AGT Document 159 Filed 02/08/21 Page 54 of 54



 1
     Dated: February 8, 2021            HUESTON HENNIGAN LLP
 2

 3
                                        By: /s/ John C. Hueston
 4
                                            John C. Hueston
 5                                          Moez M. Kaba
                                            Joseph A. Reiter
 6                                          Attorneys for Defendant
                                            PRICEWATERHOUSECOOPERS
 7                                          LLP

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                          - 46 -
                  PWC’S PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW
                                   Case No. 3:18-CV-2615-AGT
